        Case 3:19-cv-02048-MO         Document 38   Filed 10/26/20   Page 1 of 55




Shenoa L. Payne, OSB No. 084392
SHENOA PAYNE ATTORNEY AT LAW PC
65 SW Yamhill St, Ste 300
Portland, Oregon 97204
Phone: (503) 914-2500
spayne@paynelawpdx.com

       Attorney for Plaintiff



                        IN THE UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                   PORTLAND DIVISION

ANITA NOELLE GREEN, an individual,             Case No.: 3:19-CV-02048-MO

               Plaintiff,                      PLAINTIFF'S MEMORANDUM IN
       v.                                      OPPOSITION TO DEFENDANT'S
                                               MOTION FOR SUMMARY JUDGMENT
MISS UNITED STATES OF AMERICA,
LLC, a Nevada limited liability corporation,   Oral Argument Requested
d.b.a. United States of America Pageants;

               Defendants.




                                                                          SHENOA PAYNE
                                                                         ATTORNEY AT LAW
                                                                     65 SW YAMHILL, SUITE 300
                                                                        PORTLAND, OR 97204
                                                                           (503) 914-2500
                                                                        www.paynelawpdx.com
           Case 3:19-cv-02048-MO                      Document 38              Filed 10/26/20            Page 2 of 55




                                                    TABLE OF CONTENTS                                                        Page(s)

I. INTRODUCTION ...........................................................................................................1

II. OREGON'S PUBLIC ACCOMMODATIONS ACT ......................................................1

III. FACTUAL BACKGROUND ..........................................................................................2

     A. Historical Discrimination in the Pageant Industry ....................................................2

     B. The USOA Pageant System .......................................................................................3

          1. Defendant's evidence involves its national pageant –
             not its Miss Oregon pageant ................................................................................3

          2. The USOA Miss Oregon pageant ........................................................................4

               a. Defendant's express mission is to promote
                  all women and uplift everyone .......................................................................6

               b. Outside of its discriminatory eligibility rule, defendant
                  expresses no values or beliefs related to transgender women ........................6

               c. Defendant's public actions in celebrating and including
                  drag queens as part of its Miss Oregon pageant contradict
                  its purported message .....................................................................................7

               d. Defendant is a for-profit corporation in the business of retail
                  sales and promotions ......................................................................................8

     C. Plaintiff is a Natural Born, Biological Female...........................................................9

     D. Plaintiff is an Experienced Pageant Contestant Who Successfully has
        Participated in Pageants Similar to USOA – Pageant Intended to
        Promote Women ........................................................................................................10

     E. Plaintiff Applied for and was Denied Entry into Defendant's Miss Oregon
        Pageant Based on Her Status as a Transgender Woman ............................................11

IV. ARGUMENT ...................................................................................................................13

     A. Standard of Review ....................................................................................................13

     B. Because Defendant Fails to Present Any Evidence Relevant to
        Defendant's Miss Oregon Pageant, Defendant Fails to Meet Its Burden ...................14
      Case 3:19-cv-02048-MO                     Document 38               Filed 10/26/20             Page 3 of 55




C. Plaintiff is a Natural Born Female .............................................................................14

D. Defendant Fails to Prove as a Matter of Law that Defendant has a
   Constitutional Right to Discriminate Against Plaintiff ..............................................17

    1. Enforcement of the OPAA to permit plaintiff to participate in the
       Miss Oregon pageant does not violate defendant's right to
       freely associate .....................................................................................................17

         a) Defendant is not an expressive association, group, or membership
            entitled to constitutional protection ...............................................................18

              i) Defendant's contestants are not an association or group
                 that regularly gathers for expressive purposes .........................................18

              ii) Defendant is a commercial organization..................................................19

         b) Even if defendant is an expressive association, defendant
            has not demonstrated that plaintiff's participation in its pageant
            imposes any serious burden on its existing contestants'
            freedom of expressive association .................................................................23

    2. Enforcement of the OPAA to permit plaintiff to participate in defendant's
       Miss Oregon pageant does not compel defendant to speak
       in violation of the First Amendment ....................................................................30

         a) Hurley does not apply when a public accommodation
            excludes an entire class of individuals
            regardless of their message .............................................................................30

         b) The OPAA does not regulate defendant's expressive conduct ........................36

              i) Regulating discrimination is conduct-based, not speech .........................37

              ii) The OPAA does not regulate any expressive activity of
                  defendant's – but event if it did, such expressive activity is
                  the contestant's, not defendant's ...............................................................39

              iii) Defendant does not make casting decisions in a manner that a
                   affects its "creative content." ...................................................................40

    3. Given the minimal burden on defendant and Oregon's
       compelling interest in protecting the LGBT community
       from discrimination, the OPAA passes any level of scrutiny ..............................42
           Case 3:19-cv-02048-MO                     Document 38             Filed 10/26/20            Page 4 of 55




          4. Application of the OPAA to defendant will not endanger
             speakers of all viewpoints ....................................................................................43

V. CONCLUSION ................................................................................................................44
            Case 3:19-cv-02048-MO                     Document 38              Filed 10/26/20             Page 5 of 55




                                               TABLE OF AUTHORITIES

                                                                                                                             Page(s)

Cases

United States Supreme Court

Bd. of Dir. of Rotary Intl. v. Rotary Club of Duarte,
    481 U.S. 537 (1987) .................................................................................................17, 23, 24,

Bostock v. Clayton Cty., GA.,
   140 S. Ct. 1731 (2020) ..........................................................................................................16

Boy Scouts of Am. v. Dale,
   530 U.S. 640 (2000) ............................................................................................17, 26, 27, 29

City of Dallas v. Stanglin,
    490 U.S. 19 (1989) ..........................................................................................................19, 37

Christian Legal Soc. Chapter of the Univ. of Cal.,
Hastings College of Law v. Martinez,
   561 U.S. 661 (2010) ..............................................................................................................34

Hishon v. King & Spalding,
   467 U.S. 69 (1984) ................................................................................................................40

Hurley v. Irish-American Gay, Lesbian & Bisexual Group of Boston,
   515 U.S. 557 (1995) ........................................................................................................30, 31

In re Primus,
    436 U.S. 412 (1978) ..............................................................................................................21

Knox v. Serv. Emp. Intern. Union,
   567 U.S. 298 (2012) ..............................................................................................................18

Lawrence v. Texas,
   539 U.S. 558 (2003) ..............................................................................................................34

Masterpiece Cakeshop Ltd. v. Colorado Civil Rights Com'n,
  138 S. Ct. 1719 (2018) ..............................................................................................32, 34, 38

NAACP v. Button,
  371 U.S. 415 (1963) ..............................................................................................................18
            Case 3:19-cv-02048-MO                      Document 38              Filed 10/26/20             Page 6 of 55




New York State Club Ass'n, Inc. v. City of New York,
   487 U.S. 1 (1988) ..................................................................................................................26

Norwood v. Harrison,
   413 U.S. 455 (1973) ..............................................................................................................40

Pittsburgh Press Co. v. Pittsburgh Comm'n on Human Relations,
    413 U.S. 376 (1973) ..............................................................................................................41

Roberts v. U.S. Jaycees,
   468 U.S. 609 (1984) ...........................................................................................19, 20, 21, 23,

Rumsfeld v. Forum for Academic and Inst. Rights, Inc.,
   547 U.S. 47 (2006) ....................................................................................................32, 37, 38

Runyon v. McCrary,
   427 U.S. 160 (1976) ..............................................................................................................26

Ry. Mail Ass'n v. Corsi,
    326 U.S. 88 (1945) ................................................................................................................40

Spence v. Washington,
   418 U.S. 405 (1974) ..............................................................................................................37

United Steelworkers of Am., AFL-CIO-CLC v. Weber,
   443 US 193 (1979) ................................................................................................................44

United States Courts of Appeal

Anderson v. City of Hermosa Beach,
   621 F.3d 1051 (9th Cir. 2010) ..............................................................................................39

Boardman v. Inslee,
   --- F.3d ---, 2020 WL 6194466 (9th Cir. Oct 22, 2020) .......................................................36

Brown v. Zavaras,
   63 F.3d 967 (10th Cir. 1995) ................................................................................................16

Fontenot v. Upjohn Co.,
   780 F.2d 1190 (5th Cir. 1986) ..............................................................................................13

Gathright v. City of Portland,
   439 F.3d 573 (9th Cir. 2006) ................................................................................................32

Hamilton Cnty. Educ. Assoc. v. Hamilton Cnty. Bd. of Educ.,
  822 F.3d 831 (6th Cir. 2016) ................................................................................................29
           Case 3:19-cv-02048-MO                    Document 38              Filed 10/26/20           Page 7 of 55




Houghton v. South,
   965 F.2d 1532 (9th Cir. 1992) ..............................................................................................13

IDK, Inc. v. Clark County,
   836 F.2d 1185 (9th Cir. 1988) ........................................................................................13, 20

International Shortstop, Inc. v. Rally's, Inc.,
    939 F.2d 125 (5th Cir. 1991) ................................................................................................13

Interpipe Contracting, Inc. v. Becera,
    898 F.3d 879 (9th Cir. 2018) ................................................................................................35

Kewanee Oil & Gas Co. v. Mosshamer,
   58 F.2d 711 (10th Cir. 1932) ................................................................................................13

Lee v. City of Los Angeles,
   250 F.3d 668, 688 (9th Cir. 2001) ..........................................................................................5

McDermott v. Ampersand Publ'g, LCC,
  593 F.3d 950 (9th Cir. 2010) ................................................................................................41

Telescope Media Group v. Lucero,
    936 F.3d 740 (8th Cir. 2019) ..........................................................................................19, 39

United States District Courts

Apilado v. N. Am. Gay Amateur Athletic Alliance,
   792 F.Supp.2d 1151 (W.D. Wash. 2011) ........................................................................27, 29

Christian Legal Soc'y Chapter of Univ. of Cal. v. Kane,
   No. C 04-04484 JSW, 2006 WL 997217 (May 19, 2006),
   aff'd, 319 Fed.Appx. 645 (2009), aff'd, 561 U.S. 661 (2010) ...............................................32

Claybrooks v. Am. Broad. Cos., Inc.,
   898 F.Supp.2d 986 (M.D. Tenn. 2012) .................................................................................41

CompassCare v. Cuomo,
  --- F.Supp.3d ---, 2020 WL 3035648 (N.D.N.Y. Jun. 5, 2020) ............................................27

Fabian v. Hospital of Central Connecticut,
   172 F.Supp.3d 509 (D. Conn. 2016) .....................................................................................16

Jane Doe v. Donald J. Trump,
   No. 8:20-cv-00858, 2020 WL 5492994 (C.D. Cal. Sept 2, 2020) ........................................32
           Case 3:19-cv-02048-MO                      Document 38             Filed 10/26/20            Page 8 of 55




NAACP by and through Myrtle Beach Branch v. City of Myrtle Beach,
  --- F.Supp.3d ---, 2020 WL 4482896 (D.S.C. Aug 4, 2020).................................................18

Schroer v. Billington,
   424 F.Supp.2d 203 (D.D.C. 2006) ........................................................................................16

Wildgrass Oil and Gas Committee v. Colorado,
   447 F.Supp.3d 1051 (D. Colo.),
   appeal filed, (10th Cir. 2020) ................................................................................................18

Oregon Courts

King v. Greyhound Lines, Inc.,
   61 Or.App. 197, 656 P.2d 349 (1982).....................................................................................2

Klein v. Or. Bureau of Labor and Indus.,
   289 Or.App. 507, 410 P.3d 1051 (2017), vacated on other grounds by
   Masterpiece Cakeshop Ltd. v. Colorado Civil Rights Com'n,
   138 S Ct 1719 (2018) ................................................................................................34, 35, 39

Lahmann v. Grand Aerie of Fraternal Order of Eagles,
   202 Or.App. 123, 43 P.3d 1130 (2002).......................................................................1, 24, 44

Lloyd Lions Club of Portland v. Int'l Ass'n of Lions Club,
   81 Or.App. 151, 724 P.2d 887 (1986)...................................................................................21

Matter of Hollister,
   305 Or.App. 368, 470 P.3d 436 (2020).................................................................................16

Other State Courts

Brush v. Nib Studio, LC v. City of Phoenix,
   448 P.3d 890 (Ariz. 2019).....................................................................................................32

Catholic Charities of Sacramento, Inc. v. Superior Court,
   85 P.3d 67 (Cal. 2004) ..........................................................................................................40

Craig v. Masterpiece Cakeshop, Inc., 370 P.3d 272 (Col. App. 2015),
   overruled on other grounds by Masterpiece Cakeshop Ltd. v.
   Colorado Civil Rights Com'n, 138 S Ct 1719 (2018) .........................................35, 36, 39, 40

Elane Photography, LLC v. Willock,
   309 P.3d 53 (N.M. 2013) ......................................................................................................36

Gifford v. McCarthy,
    137 A.D.3d 30 (N.Y. App. Div. 2016) .................................................................................36
            Case 3:19-cv-02048-MO                       Document 38               Filed 10/26/20             Page 9 of 55




Hunter v. CBS Broad., Inc.,
   221 Cal. App. 4th 1510 (2013) .............................................................................................41

In re Heilig,
    372 Md. 692 (2003) ..............................................................................................................16

State v. Arlene's Flowers, Inc.,
    193 Wash.2d 469 (2019), petition for cert. filed, (No. 19-333)......................................20, 38

Symmonds v. Mahoney,
   31 Cal.App.5th 1096 (2019) .................................................................................................41

Statutes and Rules

Fed. R. Civ. P. 8(c) .....................................................................................................................13

O.R.S. 174.100(7) .........................................................................................................................1

O.R.S. 659A.403(1) ......................................................................................................................1

O.R.S. 659A.403(3) ......................................................................................................................1

Other Authorities

Executive Order No. 19-08, available at
   https://www.oregon.gov/newsroom/Pages/NewsDetail.aspx?newsid=3477 ........................43

Madelein Foreman, Lauren Hare, Kate York et al., Genetic Link Between
  Gender Dysphoria and Sex Hormone Signaling,
  104 J. of Clinical Endocrinology & Metabolism 390 (Sept 2018),
  available at https://academic.oup.com/jcem/article/104/2/390/5104458 .............................15

Katherine M. Franke, The Central Mistake of Sex Discrimination Law:
   The Disaggregation of Sex From Gender,
   144 U. Pa. L. Rev. 1 (1995) ..................................................................................................15

Hilary Levey Friedman, Here She Is: The Complicated Reign of the Beauty
    Pageant in America (Beacon Press 2020) ....................................................................2, 3, 44

Julia A. Greenburg and Marybeth Herald, You Can't Take it With You:
     Constitutional Consequences of Interstate Gender-Identity Rulings,
    80 Wash. L. Rev. 819 (2005) ................................................................................................15

M. Dru Levasseaur, Esq., Gender Identity Defines Sex: Updating the Law
   to Reflect Modern Medical Science is Key to Transgender Rights,
   39 Vermont L. Rev. 943 (Sum 2015) .............................................................................14, 15
         Case 3:19-cv-02048-MO               Document 38          Filed 10/26/20         Page 10 of 55




Norman P. Spack, An Endocrine Perspective
   on the Care of Transgender Adolescents,
   13 J. of Gay & Lesbian Mental Health 309 (2009)...............................................................16
         Case 3:19-cv-02048-MO          Document 38       Filed 10/26/20       Page 11 of 55




I.      INTRODUCTION

        Plaintiff Anita Noelle Green brings this action under Oregon's Public Accommodations

Act (OPAA) against defendant, Miss United States of America, LCC, d/b/a United States of

America ("USOA") Pageants, which operates the USOA Miss Oregon competition. Defendant's

eligibility rule requiring that participants be "natural born female" constitutes discrimination

based on gender identity in violation of Oregon law. Defendant seeks to avoid liability by

arguing that requiring defendant to provide its privileges and services equally to plaintiff, a

transgender woman, would violate its federal constitutional rights of free speech and association.

Defendant fails to meet its burden to prove its affirmative defenses as a matter of law.

        First, its free association affirmative defense fails, because defendant is, at most, a

commercial association entitled to minimal protection. Even if defendant was an expressive

association, defendant has failed to meet its burden to prove as a matter of law that plaintiff's

participation would substantially burden its contestants' expressive rights.

        Defendant's free speech affirmative defense also fails, because defendant admittedly

excludes from its Miss Oregon pageant an entire class of individuals – transgender women –

based solely on their status. Defendant's exclusion is not message based, but status based. For

those reasons, defendant's motion fails.

II.     OREGON PUBLIC ACCOMMODATIONS ACT

        The OPAA provides that "all persons within [Oregon] are entitled to the full and equal
accommodations, advantages, facilities and privileges of any place of accommodation, without

any distinction, discrimination or restriction on account of race, color, religion, sexual

orientation, national origin, marital status or age . . . ." ORS 659A.403(1). "Sexual orientation"

includes an individual's actual or perceived gender identity. ORS 174.100(7). It is an unlawful

practice "for any person to deny full and equal accommodations, advantages, facilities and

privileges of any place of public accommodation in violation of this section." ORS 659A.403(3).


                                                                                     SHENOA PAYNE
     Page 1 – MEMORANDUM IN OPPOSITION TO                                           ATTORNEY AT LAW
              DEFENDANT'S MOTION FOR SUMMARY                                    65 SW YAMHILL, SUITE 300
                                                                                   PORTLAND, OR 97204
              JUDGMENT                                                                (503) 914-2500
                                                                                   www.paynelawpdx.com
       Case 3:19-cv-02048-MO          Document 38         Filed 10/26/20   Page 12 of 55




       The OPAA applies only to "business or commercial enterprise[s]" that are "so unselective

that the organization can fairly be said to offer their services to the public." Lahmann v. Grand

Aerie of Fraternal Order of Eagles, 180 Or.App. 420, 434, 43 P.3d 1130 (2002). Defendant

does not dispute that it is subject to the OPAA.

       Oregon courts have recognized that the OPAA is designed to address the chief harm of

the "evil of unequal treatment" by establishments serving the general public, and that injury

therefrom "is to the individual's sense of self-worth and personal integrity." King v. Greyhound

Lines, Inc., 61 Or. App. 197, 203, 656 P.2d 349 (1982).

III.   FACTUAL BACKGROUND

       A.      Historical Discrimination in the Pageant Industry

       Beauty pageants in America have a long history of discriminatory practices. Starting in

the 1930s, for example, the Miss America Pageant was explicitly racist and ableist,

implementing a rule requiring that all contestants must be "of good health and the white race."

Hilary Levey Friedman, Here She Is: The Complicated Reign of the Beauty Pageant in America,

6 (Beacon Press 2020) (attached as Exhibit D to the Decl. of Shenoa Payne in Opp. to Def. Mtn.

for Summ. J. (Payne Decl.)) Miss America and Miss USA did not crown their first Black

winners until 1984 and 1990, respectively. Id. at 107. Miss Black America and other similar

pageants were created out of historical exclusion and lack of ability to participate in mainstream

pageants. Id. at 111, 125 ("Asian pageants, like black pageants, were borne out of exclusion").
However, the NAACP kept efforts up to integrate mainstream pageants, such as Miss America

and Miss USA. Id. at 111-12. As a result, in 2019 the winners of Miss America, Miss USA,

Miss Teen USA, and Miss Universe were all black women for the first time ever. Id. at 125.

       Pageants remain discriminatory for certain groups, including transgender women. Decl.

of Anita Noelle Green in Opp. to Def. Mtn. for Summ J. (Green Decl.) ¶ 14. There has been

minimal progress in this regard. Although Miss America and Miss USA (Miss Universe) have


                                                                                  SHENOA PAYNE
  Page 2 – MEMORANDUM IN OPPOSITION TO                                           ATTORNEY AT LAW
           DEFENDANT'S MOTION FOR SUMMARY                                    65 SW YAMHILL, SUITE 300
                                                                                PORTLAND, OR 97204
           JUDGMENT                                                                (503) 914-2500
                                                                                www.paynelawpdx.com
       Case 3:19-cv-02048-MO          Document 38        Filed 10/26/20     Page 13 of 55




welcomed transgender women to compete in their pageants, Friedman, Here She Is at 177, many

pageants continue to have express discriminatory "natural born female" rules such as defendant's

rule here. Green Decl. ¶ 14. Like the historic requirement that contestants be of "good health

and white race," this rule has no purpose other than to reinforce discriminatory gender, racial,

and sexual norms. Friedman, Here She Is at 6. As a result, the pageant system remains

segregated. Green Decl. ¶ 14. In turn, transgender women like plaintiff have limited options to

compete in mainstream pageants and are segregated into transgender-only pageants. Id.

       B.      The USOA Pageant System
               1.      Defendant's evidence involves its national pageant – not its Miss
                       Oregon pageant.
       Defendant is a Nevada corporation that operates or manages beauty pageants throughout

the United States, including in Oregon. Payne Decl. ¶ 2, Ex A. Defendant licenses state

directors to produce state pageants for women under the direction of its National Director,

Tanice Smith. Decl. of Tanice Smith in Supp. Def. Mtn. Summ. J., Dkt. 33 (Sept 14, 2020)

(Smith Decl.) ¶ 6. Defendant formed its business in June 2017 and started holding its annual

Miss Oregon pageant in 2018. Decl. of Kaylene Rogers in Opp. to Def. Mtn. for Summ. J.

(Rogers Decl.) ¶ 3; Decl. of Marsha Lawson in Opp. to Def. Mtn. Summ J. (Lawson Decl.) ¶ 10;

Payne Decl. Ex. A at 5-8. The titleholders of each division in the USOA Miss Oregon

competition advance to the national USOA competition in Las Vegas, Nevada the following

February. Smith Decl., Ex 6. Because Oregon has a preliminary state-wide competition, Oregon
residents must compete in the USOA Miss Oregon pageant and win a division title to compete in

the USOA national competition. See Smith Decl. ¶ 33 (Contestants in the national pageant come

from winners of state pageants and at-large contestants without a stage pageant).

:::

:::




                                                                                  SHENOA PAYNE
  Page 3 – MEMORANDUM IN OPPOSITION TO                                           ATTORNEY AT LAW
           DEFENDANT'S MOTION FOR SUMMARY                                    65 SW YAMHILL, SUITE 300
                                                                                PORTLAND, OR 97204
           JUDGMENT                                                                (503) 914-2500
                                                                                www.paynelawpdx.com
       Case 3:19-cv-02048-MO          Document 38        Filed 10/26/20     Page 14 of 55




       Despite that this action involves Oregon state law and its application to defendant's

Oregon pageant, all of the evidence submitted by defendant in support of its motion relates to

how defendant conducts its national competition in Las Vegas, Nevada, not its Miss Oregon

competition. For example, and particularly relevant, defendant submits the following evidence:
           •   Defendant exercises control over all aspects of the national competition, Smith
               Decl. ¶ 7-8;
           •   Defendant rejected an advertisement in the pageant book for the national
               competition, Id. ¶ 106;
           •   State titleholders and contestants for the national pageant are required to sign a
               contract, Id. ¶ 52 & Ex 12;
           •   Defendant enforces its contract with state titleholders and has disciplined or
               revoked titles, Id. ¶ 76-88.
           •   Defendant started requiring approval of platforms for its national contestants in
               2020, Id. ¶ 59;
           •   Defendant requires that pageant judges, emcees, and volunteers for its national
               pageant sign contracts, Id. ¶ 62 & Exs. 16-19;
           •   Participants in the national pageant participated in group outings or group
               activities, Id. ¶ 89.

       Plaintiff presents the following relevant evidence that creates disputed issues of fact that

precludes summary judgment related to defendant's discrimination in its Miss Oregon pageant:

               2.      The USOA Miss Oregon Pageant

       At all relevant times, Amber McMullen was the state director for the USOA Miss Oregon

pageant. Smith Decl. ¶ 6 & Exs. 31-33; Lawson Decl. ¶ 9; Rogers Decl., Ex B at 9.
       Unlike in other pageant systems, defendant does not hold preliminary pageants to qualify

for the Miss Oregon competition. Lawson Decl. ¶ 11. Instead, contestants simply "purchase" a

local title by paying the entry fee. Id.; Rogers Decl. ¶¶ 5-6. The contestant even chooses their

own local title – for example, "Miss Baker County." Lawson Decl. ¶ 11; Rogers Decl. ¶ 5.

Because the USOA pageant system is in its infancy, in 2019, defendant engaged an Oregon




                                                                                  SHENOA PAYNE
  Page 4 – MEMORANDUM IN OPPOSITION TO                                           ATTORNEY AT LAW
           DEFENDANT'S MOTION FOR SUMMARY                                    65 SW YAMHILL, SUITE 300
                                                                                PORTLAND, OR 97204
           JUDGMENT                                                                (503) 914-2500
                                                                                www.paynelawpdx.com
       Case 3:19-cv-02048-MO          Document 38       Filed 10/26/20    Page 15 of 55




promotions director, Marsha Lawson, to assist in heavily recruiting new contestants and

increasing business. Lawson Decl. ¶¶ 4-5, 10; Rogers Decl. ¶ 15.

       In 2018, defendant had no formal application process to compete in Miss Oregon.

Rogers Decl. ¶ 5. In 2019, defendant had a short, one-page application. Lawson Decl. ¶ 7.

However, not all applicants had to submit a formal application. Rogers Decl. ¶ 6. Furthermore,

there was no requirement to submit a video, audition to compete, or engage in an interview. Id.

       The deadline to register for the 2019 USOA Miss Oregon competition was August 20,

2019. Lawson Decl. ¶ 8; Rogers Decl. ¶ 6 & Ex A at 8. Several individuals became contestants

throughout the Spring and Summer of 2019, and one individual became a contestant merely

weeks before pageant weekend and after the August deadline. Lawson Decl. ¶ 8.

       The 2018 USOA Miss Oregon competition was held on August 24-26, 2018, in

Springfield and Eugene, Oregon. Rogers Decl. ¶ 3 & Ex B. The 2019 USOA Miss Oregon

competition was held on September 20-22, 2019 in Springfield and Eugene, Oregon. Lawson

Decl. ¶ 6; Rogers Decl. ¶ 4 & Ex. A at 2. The 2020 USOA Miss Oregon competition was held

jointly with the USOA Miss Washington competition on October 17-18th in Salem, Oregon.

Payne Decl. Ex C at 1-4.

       The USOA Miss Oregon competition is comprised of a personal interview, an opening

dance number, a swimsuit (or fitness wear for teens) competition, an evening gown competition,

and an on-stage question. Id., Ex. C at 6-7; Rogers Decl. ¶ 9 & Ex. A at 6;
       The Miss Oregon pageant first and foremost is a competition. Each contestant chooses

her own gown and swimsuit and expresses her own self on stage in order to stand out for the

judges. Rogers Decl. ¶ 10. Contestants have ultimate creative freedom over their gown and

swimsuit choices. Id. In fact, the contestants' "choice" of gown and swimsuit is part of the

criteria in which they are judged. Rogers Decl. ¶ 10 & Ex. A at 7 (Judging Criteria including

"choice" of swimsuit and evening gown"); Payne Decl., Ex. C at 6-7 (same). Furthermore, the


                                                                                   SHENOA PAYNE
 Page 5 – MEMORANDUM IN OPPOSITION TO                                             ATTORNEY AT LAW
          DEFENDANT'S MOTION FOR SUMMARY                                      65 SW YAMHILL, SUITE 300
                                                                                 PORTLAND, OR 97204
          JUDGMENT                                                                  (503) 914-2500
                                                                                 www.paynelawpdx.com
        Case 3:19-cv-02048-MO          Document 38       Filed 10/26/20     Page 16 of 55




contestants' answers to the on-stage questions are a central aspect for which the contestants are

judged. Rogers Decl. ¶ 10. The judges consider the knowledge, spontaneity, personality,

vocabulary, voice, confidence, how well and quickly the contestants answer the question, and

how articulate they are. Rogers Decl. Ex. A at 7; Payne Decl. Ex. C at 7.
                       a.      Defendant's express mission is to promote all women and uplift
                               everyone.
       The USOA Miss Oregon pageant
       is designed to help women ACHIEVE their dreams and make them feel
       BEAUTIFUL inside and out! Our motto is to EMPOWER Women, INSPIRE
       others, and UPLIFT everyone! We focus on empowering women, promoting
       positive self-image and providing an avenue of achievement for today's modern
       woman. But more importantly we are an elite sisterhood that provides support and
       encouragement to inspire each delegate to be the best version of herself!
Rogers Decl., Ex A at 1, Ex. B at 3; Payne Decl., Ex. C at 1.
                       b.      Outside of its discriminatory eligibility rule, defendant
                               expresses no values or beliefs related to transgender women.
       The USOA Miss Oregon pageant has four divisions: Teen (ages 13-17), Miss (ages 18-

28, never married, no kids), Ms. (29+), and Mrs. (18+ Married). Rogers Decl., Ex. A at 5; Payne

Decl., Ex. C at 5. In order to be eligible to compete in any division, a contestant must: (1) be a

U.S. citizen, naturalized, or granted permanent residency; (2) be a resident, work or go to school

in the state; (3) be "a natural born female"; and (4) have never posed nude in film or print media.

Rogers Decl., Ex. A at 5; Payne Decl., Ex. C at 5.

       Other than its "natural born" female eligibility rule, defendant conveys no private or
public message, values, or beliefs, regarding the meaning of womanhood, beauty, or femininity

related to or being born a cisgender female. Lawson Decl. ¶¶ 19-20; Rogers Decl. ¶ 20-21.

Defendant also does not require its state directors to engage in any messaging or teachings to

contestants or to the public regarding the meaning of "womanhood," being dependent on being

born cisgender. See Smith Decl., Exs. 31-33.



                                                                                   SHENOA PAYNE
  Page 6 – MEMORANDUM IN OPPOSITION TO                                            ATTORNEY AT LAW
           DEFENDANT'S MOTION FOR SUMMARY                                     65 SW YAMHILL, SUITE 300
                                                                                 PORTLAND, OR 97204
           JUDGMENT                                                                 (503) 914-2500
                                                                                 www.paynelawpdx.com
       Case 3:19-cv-02048-MO          Document 38       Filed 10/26/20     Page 17 of 55




       Defendant's 2019 Miss Oregon staff and contestants also never had any such values or

beliefs conveyed to them by any USOA employee and were never told to convey such values or

beliefs to contestants or the public. Lawson Decl. ¶¶ 19-20; Rogers Decl. ¶¶ 20-21. In fact, it

wasn't until this legal action that they even became aware that there was a "natural born"

eligibility rule. Lawson Decl. ¶ 20; Rogers Decl. ¶ 21. When they learned of the eligibility rule,

they were surprised and shocked, and several other Oregon state delegates also expressed

surprise as well. Lawson Decl. ¶20; Rogers Decl. ¶ 21. This is because the eligibility

requirement is not emphasized or promoted, nor is it central to the purpose, meaning, or mission

of the Miss Oregon competition. Lawson Decl. ¶ 20; Rogers Decl. ¶ 21.
                      c.      Defendant's public actions in celebrating and including drag
                              queens as part of its Miss Oregon pageant contradict its
                              purported message.
       Defendant's public actions specifically contradict any purported message that femininity

and beauty are confined only to people born cisgender females. At defendant's 2019 Miss

Oregon competition, defendant promoted to the public acceptance of the idea that beauty and

femininity can exist and be celebrated outside of cisgender bodies. Defendant featured a drag

queen as one of the judges, who appeared at the pageant dressed as a woman. Lawson Decl. ¶

23; Rogers Decl. ¶ 22. Defendant publicly stated on its Miss Oregon public Facebook page how

proud it was to have a drag queen serve as one of its judges. Rogers Decl. ¶ 22 & Ex. G. The

pageant's choreographer for the last three years is an openly gay male who at the Miss Oregon
2019 pageant wore high heels, long painted nails, and feminine jewelry. Lawson Decl. ¶ 23;

Rogers Decl. ¶ 22 & Exs. B at 5, C, E, F. The choreographer's guest of honor at the red-carpet

event also was a drag queen who attended dressed as a woman and sat next to the choreographer

during the pageant competition. Lawson Decl. ¶ 23; Rogers Decl. ¶ 22 & Exs. D, F.

       Furthermore, USOA does not strictly adhere to a message that its Miss Oregon

contestants are of good and moral character. USOA served alcohol at its 2019 Miss Oregon



                                                                                 SHENOA PAYNE
  Page 7 – MEMORANDUM IN OPPOSITION TO                                          ATTORNEY AT LAW
           DEFENDANT'S MOTION FOR SUMMARY                                   65 SW YAMHILL, SUITE 300
                                                                               PORTLAND, OR 97204
           JUDGMENT                                                               (503) 914-2500
                                                                               www.paynelawpdx.com
        Case 3:19-cv-02048-MO          Document 38       Filed 10/26/20      Page 18 of 55




event to minors to the point they were visibly intoxicated. Rogers Decl. ¶ 28. One of 2019

contestants was embarrassed to have her child at the event, as it set an example she did not want

for her child. Id.
               d.      Defendant is a for-profit corporation in the business of retail sales and
                       promotions.
        Defendant is a for-profit limited liability corporation. Payne Decl. Ex. A at 6; Lawson

Decl. ¶ 13. Defendant is licensed to conduct business for "general retail sales" of "program book

sales" and to promote pageants. Payne Decl. Ex. A at 1-2. Defendant charges its state directors
to run its state pageants, charging a base price of $2500 and $1000 for each additional division.

Smith Decl. ¶ 109 & Exs 31 at 1, 32 at 1, 33 at 1. Defendant also receives a royalty of $125 per

contestant for every additional division. Id., Exs 31 at 1, 32 at 1, 33 at 1. Here, Ms. McMullen

paid defendant $6,875.00 from the 2018 Miss Oregon pageant, and $7,265.00 from the 2019

Miss Oregon pageant. Payne Decl. Ex. B.

        In addition, defendant heavily relies on its contestants to raise financial revenue and

recruit new contestants. Lawson Decl. ¶ 13; Rogers Decl. ¶¶ 12-18. Defendant requires its

Oregon contestants to sell at least one full-page color advertisement for the Miss Oregon pageant

book, which costs $299. Lawson Decl. ¶ 13; Rogers Decl. ¶ 12 & Ex. A at 9; Payne Decl., Ex C

at 9. If contestants don't or can't sell the page advertisements, they have to personally pay

defendant $299. Lawson Decl. ¶ 13; Rogers Decl. ¶ 12. In addition, defendant incentivizes its

contestants to sell additional advertisements for the program book. This is done by offsetting
contestant expenses and awarding contestants who sell the most advertisements. Lawson Decl. ¶

14; Rogers Decl. ¶ 13 & Ex A at 9.

        Defendant also requires its contestants to promote the pageant and recruit new

contestants. Rogers Decl. ¶ 14. Defendant creates Facebook pages for the local titleholders so

they can promote the pageant and recruit new contestants. Contestants are incentivized to recruit




                                                                                   SHENOA PAYNE
  Page 8 – MEMORANDUM IN OPPOSITION TO                                            ATTORNEY AT LAW
           DEFENDANT'S MOTION FOR SUMMARY                                     65 SW YAMHILL, SUITE 300
                                                                                 PORTLAND, OR 97204
           JUDGMENT                                                                 (503) 914-2500
                                                                                 www.paynelawpdx.com
        Case 3:19-cv-02048-MO          Document 38       Filed 10/26/20     Page 19 of 55




as many contestants as possible by earning $100 for every new contestant recruited to the Miss

Oregon pageant. Id.

       Oregon contestants also pay defendant a $595 entry fee to participate in defendant's Miss

Oregon pageant. Lawson Decl. ¶ 15; Rogers Decl. ¶ 16 & Ex. A at 8; Payne Decl., Ex. C at 8.

Furthermore, Oregon contestants also are required to pay out-of-pocket for their own evening

gown, swimsuit, hair, photography, and makeup, often costing over a thousand dollars. Lawson

Decl. ¶ 15; Rogers Decl. ¶ 18. Oregon contestants are required to obtain professional photos and

to pay particular hair, makeup, and photography vendors that financially support defendant

through sponsorships. Lawson Decl. ¶ 15; Rogers Decl. ¶ 18.

       The only times USOA gathers its Miss Oregon contestants outside of the pageant

weekend itself is for commercial activities. In 2019, contestants were asked twice to ride in a

parade in order to promote the upcoming Miss Oregon competition. Lawson Decl. ¶ 16; Rogers

Decl. ¶ 19. Contestants also were asked to attend two workshops held to assist them in learning

how to sell advertisement pages and create sponsorship letters. Lawson Decl. ¶ 16; Rogers Decl.

¶ 19. USOA held no other group gatherings for Oregon contestants outside of the pageant

weekend. Lawson Decl. ¶ 17; Rogers Decl. ¶ 19.

       C.      Plaintiff is a Natural Born, Biological Female.

       Plaintiff Anita Noelle Green is an openly transgender female – a person whose gender

identity as female differs from the gender she was assigned at birth. Green Decl. ¶ 2. Although
Ms. Green was assigned the gender of male at birth, an action outside of her control, she has

always been a woman. Id. In her teens, plaintiff realized she was transgender, only because she

previously lacked information to fully understand that was who she was. Id. Plaintiff came out at

the age of 17 and began hormone therapy at the age of 18 to affirm her female gender. Id. At

the age of 19, plaintiff began living fulltime as Anita, the woman she is. Id. Ag age 24, plaintiff

had gender-affirming surgery. Id. Plaintiff did not alter her sex but, rather, affirmed her


                                                                                  SHENOA PAYNE
  Page 9 – MEMORANDUM IN OPPOSITION TO                                           ATTORNEY AT LAW
           DEFENDANT'S MOTION FOR SUMMARY                                    65 SW YAMHILL, SUITE 300
                                                                                PORTLAND, OR 97204
           JUDGMENT                                                                (503) 914-2500
                                                                                www.paynelawpdx.com
        Case 3:19-cv-02048-MO          Document 38       Filed 10/26/20      Page 20 of 55




underlying gender identity based on a realization of who she deeply is. Id. Since her gender

affirming surgery, plaintiff's anatomical traits also have aligned with her female gender. Id.

Plaintiff is a physical, anatomical, hormonal, biological, and naturally born woman. Id.

       Plaintiff also legally is a woman. Her birth certificate, passport, and state driver's license

all identify plaintiff by her female gender. Id. ¶ 3 & Ex. A.
       D.      Plaintiff is an Experienced Pageant Contestant Who Successfully has
               Participated in Pageants Similar to USOA – Pageants Intended to Promote
               Women.
       Ms. Green is an experienced pageant participant. Id. ¶ 4. In 2017, Ms. Green

participated in the Miss Montana USA® pageant, which is part of the Miss Universe®

Organization (MUO). Id. MUO banned transgender women from its organization until 2012.

At the time plaintiff participated in 2017, she was only the third openly transgender contestant to

participated in the MUO. Id. The MUO "creates and advances opportunities for women around

the world through its network of relationships across entertainment, fashion and philanthropy."

Id. ¶ 4 & Ex. B at 2. The MUO "encourages every woman to challenge herself, find her unique

voice, and embody the organization's mission of being Confidently Beautiful." Id. ¶ 4 & Ex B at

2. Ms. Green was extremely dedicated to participating in her first pageant. Id. ¶ 4. She hired a

pageant coach, lost 50 pounds, changed her diet and exercise, and took her pageant duties very

seriously. Id. Ms. Green participated in the Miss Montana USA® competition again in 2018.

Ms. Green no longer qualifies to participate in the MUO due to her age. Id. ¶ 14.
       In September 2018, Ms. Green moved to Oregon and was crowned the 2018 Miss Earth®

USA Elite Oregon titleholder. Green Decl. ¶ 5. The mission of Miss Earth® is "to provide a

platform for America's women to be a voice for environmental responsibility, while featuring

these beauties for a cause in fashion, media and leadership opportunities." Id. ¶ 5 & Ex. C. The

Miss Earth® competition "is a search for the most beautiful women of the Earth to serve as role

models to uphold the advocacy to preserve and restore Mother Earth." Id. ¶ 5 & Ex. C.



                                                                                   SHENOA PAYNE
  Page 10 – MEMORANDUM IN OPPOSITION TO                                           ATTORNEY AT LAW
           DEFENDANT'S MOTION FOR SUMMARY                                     65 SW YAMHILL, SUITE 300
                                                                                 PORTLAND, OR 97204
           JUDGMENT                                                                 (503) 914-2500
                                                                                 www.paynelawpdx.com
       Case 3:19-cv-02048-MO          Document 38       Filed 10/26/20     Page 21 of 55




       In 2019, Ms. Green participated in the Miss Earth ® Elite National competition in Las

Vegas, Nevada. Id. ¶ 6 & Ex. E. Although she did not place in the finals, she won "best evening

gown" for a non-finalist. Id. ¶ 6 & Ex. D.

       In all of the pageants that Ms. Green has participated in, she has had a positive experience

and the contestants have been very welcoming and supportive of her involvement. Id. ¶ 8. Ms.

Green participates in pageants because she observed her sister participating in pageants when

Ms. Green was growing up. Id. ¶ 9. Ms. Green always was so impressed with how articulate

and confident her sister was on stage. Id. Ms. Green wants to participate in pageantry for the

same reasons as every female contestant – to gain a sense of confident and poise, and to feel

beautiful and glamorous. Id. Ms. Green desires to promote and uplift her fellow women and

participate in pageantry in the same means and manner as other women. Id.
       E.      Plaintiff Applied for and was Denied Entry into Defendant's Miss Oregon
               Pageant Based on her Status as a Transgender Woman
       Sometime before December 2018, Ms. Smith sent Ms. Green a friend request on

Facebook, which Ms. Green accepted. Id. ¶ 10. Ms. Green noticed that Ms. Smith was the

director of the USOA pageants so on December 7, 2018, Ms. Green messaged Ms. Smith to

inquire further. Green Decl. ¶ 10; Smith Decl., Ex. 34. Ms. Smith responded that she would "be

happy to give more information" about defendant's program. Smith Decl. Ex. 34 at 1. Ms.

Smith confirmed that Ms. Green was an Oregon resident and informed Ms. Green that although

the Oregon pageant for 2018 had already occurred, Ms. Green could participate in "next year's"
Oregon pageant. Id. Ms. Smith also asked for Ms. Green's email so that Ms. Smith could

provide Ms. Green more information about the pageant. Smith Decl., Ex 34 at 2.

       Ms. Green asked for defendant's rules, which Ms. Smith provided. Smith Decl., Ex 34 at

1-2. Ms. Green then asked whether Ms. Smith knew Ms. Green was transgender, to which Ms.

Smith responded "I did not, our rules and regulations allow same sex marriage, however this is a




                                                                                 SHENOA PAYNE
  Page 11 – MEMORANDUM IN OPPOSITION TO                                         ATTORNEY AT LAW
           DEFENDANT'S MOTION FOR SUMMARY                                   65 SW YAMHILL, SUITE 300
                                                                               PORTLAND, OR 97204
           JUDGMENT                                                               (503) 914-2500
                                                                               www.paynelawpdx.com
          Case 3:19-cv-02048-MO         Document 38       Filed 10/26/20     Page 22 of 55




natural pageant. I would be happy to assist you in finding a pageant that you qualify for." Smith

Decl., Ex 34 at 2 (emphasis added). Ms. Green asked if defendant would be willing to change

the rules, and Smith stated that "at this time we do not anticipate the rules changing." Id.

          Based on Ms. Smith's statement to Ms. Green that she could participate in the 2019

Oregon pageant, Ms. Green decided to apply to the 2019 Miss Oregon pageant. Green Decl. ¶

11. She hoped that defendant would change its discriminatory policy and accept her application.

Id. She went to defendant's website. On January 29, 2019, Ms. Green clicked on the "Apply

Now" tab and filled out defendant's online application to become a contestant in Oregon. Id.

Based on defendant's website materials and Ms. Green's prior Facebook conversation with Ms.

Smith, Ms. Green understood she would first need to compete in the preliminary Oregon state-

wide competition. Id. Plaintiff paid the application fee and submitted her application. Smith

Dec., Ex. 35 at 1. Plaintiff's application specifically requested that Ms. Green be considered for

Oregon's "state title." Id.1

          Defendant immediately rejected plaintiff's application and refunded plaintiff's entry fee.

Green Decl. ¶ 12 & Ex. F. Defendant did not provide Ms. Green any reason for the denial of her

application at the time her money was refunded or at any other time. Green Decl. ¶ 12 & Ex. F.

Nor was Ms. Green provided with any information that her application was deficient in any way.

Green Decl. ¶ 12 & Ex. F.

:::
:::

:::



      1 As noted above, as an Oregon resident, plaintiff could not directly apply to compete in
the national competition. Because Oregon had a state-wide competition, she first was required to
compete in and become a titleholder in Oregon before she ever could compete in the national
competition.


                                                                                    SHENOA PAYNE
  Page 12 – MEMORANDUM IN OPPOSITION TO                                            ATTORNEY AT LAW
           DEFENDANT'S MOTION FOR SUMMARY                                      65 SW YAMHILL, SUITE 300
                                                                                  PORTLAND, OR 97204
           JUDGMENT                                                                  (503) 914-2500
                                                                                  www.paynelawpdx.com
          Case 3:19-cv-02048-MO         Document 38       Filed 10/26/20     Page 23 of 55




IV.       ARGUMENT
          A.     Standard of Review
          Defendant makes an as-applied constitutional challenge to the OPAA, arguing that

applying the OPAA to require defendant to provide its privileges and services equally to

plaintiff, a transgender woman, would violate defendant's free speech and free association rights

under the First Amendment to the United States Constitution. The contention that a statute relied

on by plaintiff is unconstitutional is an affirmative defense that must be pleaded and proved by

defendant. Fed. R. Civ. P. 8(c); Kewanee Oil & Gas Co. v. Mosshamer, 58 F.2d 711, 712 (10th

Cir. 1932).

          Where, as here, the moving party bears the burden of proof at trial, defendant bears the

initial burden of establishing the absence of a genuine issue of fact on each issue material to its

affirmative defense. Houghton v. South, 965 F.2d 1532, 1536 (9th Cir. 1992). That means that

defendant "must come forward with evidence which would entitle it to a directed verdict if the

evidence went uncontroverted at trial." Id. (citing International Shortstop, Inc. v. Rally's, Inc.,

939 F.2d 125, 1264-65 (5th Cir. 1991)). This requires defendant to establish beyond controversy

every essential element of its affirmative defense. Id.; Fontenot v. Upjohn Co., 780 F.2d 1190,

1194 (5th Cir. 1986).

          It is undesirable to resolve as-applied constitutional challenges on a motion for summary

judgment, because "a court benefits from a well-developed record when deciding complex and

important questions." IDK, Inc. v. Clark County, 836 F.2d 1185, 1189 (9th Cir. 1988).2

      2 Granting defendant's motion is even less appropriate here, where the parties have not had
the opportunity of full discovery. Furthermore, plaintiff has discovered that defendant has taken
actions to expressly interfere with plaintiff's ability to obtain relevant discovery. Lawson Decl. ¶
18 & Ex A (Tanice Smith directing USOA 2020 contestants not to speak to plaintiff's attorney);
Payne Decl. ¶ 7 (after Ms. Smith's message, plaintiff's counsel could not obtain cooperation from
Oregon titleholders). Given the limited factual record, there is even more reason not to decide
these complex issues on the limited factual record before the court.



                                                                                    SHENOA PAYNE
  Page 13 – MEMORANDUM IN OPPOSITION TO                                            ATTORNEY AT LAW
           DEFENDANT'S MOTION FOR SUMMARY                                      65 SW YAMHILL, SUITE 300
                                                                                  PORTLAND, OR 97204
           JUDGMENT                                                                  (503) 914-2500
                                                                                  www.paynelawpdx.com
       Case 3:19-cv-02048-MO           Document 38       Filed 10/26/20      Page 24 of 55




       B.      Because Defendant Fails to Present Any Evidence Relevant to Defendant's
               Miss Oregon Pageant, Defendant Fails to Meet Its Burden.
       All of the evidence submitted by defendant in support of its motion addresses only to its

national competition, not its Miss Oregon competition. For that reason alone, defendant fails to

meet its burden on summary judgment to prove its affirmative defenses. As stated above, the

national competition is held in Las Vegas, Nevada for titleholders of states with pageants, or at

large competitors without state-wide pageants. Plaintiff does not allege that she would have won

the Oregon competition and should have been permitted to compete in Nevada at the national

competition. Rather, she only claims she was denied the ability to compete in the USOA Miss

Oregon competition. Because defendant has the burden to prove its affirmative defense "beyond

peradventure," defendant's lack of evidence relevant to the way it conducts its Oregon pageant is

fatal to its motion. Furthermore, as demonstrated below, plaintiff's evidence regarding the

Oregon pageant creates disputed issues of fact that preclude summary judgment.

       C.      Plaintiff is a Natural Born Female.

       Defendant's motion is premised on the fact that plaintiff does not qualify for its pageant

because Ms. Green is a "biological male" (defendant not only argues plaintiff was assigned the

gender of male at birth – but that plaintiff currently is a "biological" man or simply a man). See

Def. Mtn. at 23-24. Defendant's contention is factually, medically, and scientifically incorrect.

       It is medically and scientifically incorrect to separate plaintiff's gender identity from her

biological sex and refer to her as a biological male or of the male "sex." Medical science
supports the fact that gender identity is the most important determinant of a person's sex. See M.

Dru Levasseaur, Esq., Gender Identity Defines Sex: Updating the Law to Reflect Modern

Medical Science is Key to Transgender Rights, 39 Vermont L. Rev. 943, 980-86 (Sum 2015);

Katherine M. Franke, The Central Mistake of Sex Discrimination Law: The Disaggregation of

Sex From Gender, 144 U. Pa. L. Rev. 1, 38 (1995) (except at that special moment when the birth




                                                                                   SHENOA PAYNE
  Page 14 – MEMORANDUM IN OPPOSITION TO                                           ATTORNEY AT LAW
           DEFENDANT'S MOTION FOR SUMMARY                                     65 SW YAMHILL, SUITE 300
                                                                                 PORTLAND, OR 97204
           JUDGMENT                                                                 (503) 914-2500
                                                                                 www.paynelawpdx.com
        Case 3:19-cv-02048-MO            Document 38         Filed 10/26/20      Page 25 of 55




attendant exclaims, 'It's a boy,' or 'It's a girl,' real, physical body parts play an insignificant role in

. . . gender attribution). Other components of sex include chromosomes, hormones, internal

reproductive organs, external genitalia, and secondary sex characteristics. See Levasseaur,

Gender Identity Defines Sex, 39 Vermont L. Rev. at 980-81 (explaining that the community of

scientific experts have recognized nine elements that comprise one's sex). Recent studies show

that gender-identity may be more dependent upon brain function and hormonal influences than

on the appearance of the genitalia. Julia A. Greenburg and Marybeth Herald, You Can't Take it

With You: Constitutional Consequences of Interstate Gender-Identity Rulings, 80 Wash. L. Rev.

819, 830-32 (2005) (outlining medical studies demonstrating that gender identity is dependent on

brain function and developed in the womb); Madelein Foreman, Lauren Hare, Kate York et al.,

Genetic Link Between Gender Dysphoria and Sex Hormone Signaling, 104 J. of Clinical

Endocrinology & Metabolism 390 (Sept 2018), available at

https://academic.oup.com/jcem/article/104/2/390/5104458 (genes and polymorphism may alter

the sexual differentiation of the brain in utero).

        A person's gender identity, regardless of whether it matches certain components of

biological sex, such as external sex characteristics, is innate and fixed at an early age, is not

subject to voluntary control, and cannot be changed by therapy or other means. See

ScienceDaily, Gene variants provide insight into brain, body incongruence in transgender, (Feb.

5, 2020), available at https://www.sciencedaily.com/releases/2020/02/200205084203.htm ("It
doesn't matter what sex organs you have, it's whether estrogen, or androgen, which is converted

to estrogen in the brain, masculinizes the brain during this critical period"). Thus, any physical

interventions that a transgender person may undergo – such as hormone blockers, cross-hormone

therapy, and surgeries, simply assist the transgender person to live congruently with the person's

gender identity – they do not change it. Norman P. Spack, An Endocrine Perspective on the

Care of Transgender Adolescents, 13 J. of Gay & Lesbian Mental Health 309, 312-13 (2009)


                                                                                        SHENOA PAYNE
  Page 15 – MEMORANDUM IN OPPOSITION TO                                                ATTORNEY AT LAW
           DEFENDANT'S MOTION FOR SUMMARY                                          65 SW YAMHILL, SUITE 300
                                                                                      PORTLAND, OR 97204
           JUDGMENT                                                                      (503) 914-2500
                                                                                      www.paynelawpdx.com
        Case 3:19-cv-02048-MO          Document 38       Filed 10/26/20     Page 26 of 55




(attached as Ex E to Payne Decl.). That is, the treatment does not make a woman into a man, or

a man into a woman. A transgender woman is already a woman because that is her gender

identity. Id.

        Consistently with medical science, several courts have recognized that gender identity

and sex are related concepts. In Bostock v. Clayton Cty., GA., 140 S. Ct. 1731, 1741-42 (2020),

the Supreme Court held that transgender individuals are protected under Title VI because an

employee's sex plays an "unmistakable role" in discrimination against a transgender employee.

"Sex is not a cut-and-dried matter of chromosomes." Schroer v. Billington, 424 F.Supp.2d 203

(D.D.C. 2006); see also Brown v. Zavaras, 63 F.3d 967, 971 (10th Cir. 1995) (noting recent

research concluding that sexual identity may be biological). That is, "male or female" is a

relatively weak definition of "sex" and gender identity is "related to sex or having something to

do with sex." Fabian v. Hospital of Central Connecticut, 172 F.Supp.3d 509, 525 (D. Conn.

2016); see also In re Heilig, 372 Md. 692, 710 (2003) (current medical thinking supports that

external genitalia is not the sole medially recognized determinant of gender). Most recently, the

Oregon Court of Appeals recognized that the relationship between "sex" and "gender" is

complicated and that limiting sex to the traditional binary of "male" and "female" does not reflect

the well-documented biological variations that occur in individuals. Matter of Hollister, 305

Or.App. 368, 375-76, 470 P.3d 436 (2020).

        Here, defendant's position that plaintiff is male contradicts both medical science and the
law. Using one characteristic of biological sex to define Ms. Green's "natural born" sex –

anatomical physical traits that Ms. Green had when she was born. As demonstrated above, there

are several traits beyond anatomical physical traits that define "sex," – the primary one being

gender identity. Ms. Green was born a woman and currently is a woman. Although Ms. Green

was assigned the gender of male at birth, an action outside of her control, she has always been a

woman. Plaintiff's gender identity was formed in the womb based on her brain function and


                                                                                  SHENOA PAYNE
  Page 16 – MEMORANDUM IN OPPOSITION TO                                          ATTORNEY AT LAW
           DEFENDANT'S MOTION FOR SUMMARY                                    65 SW YAMHILL, SUITE 300
                                                                                PORTLAND, OR 97204
           JUDGMENT                                                                (503) 914-2500
                                                                                www.paynelawpdx.com
          Case 3:19-cv-02048-MO            Document 38   Filed 10/26/20     Page 27 of 55




hormone levels and was not dependent on her genitalia. Any actions plaintiff took, such as

gender-affirming surgery, simply aligned her anatomy with her existing sex and gender, which

was defined by other traits. Plaintiff also legally is a woman under Oregon law, as demonstrated

on her birth certificate, passport, and Oregon driver's license. Green Decl., Ex. A. Simply put,

plaintiff's is a "natural born female."3
          D.     Defendant Fails to Prove as a Matter of Law that Defendant has a
                 Constitutional Right to Discriminate Against Plaintiff.
                 1.     Enforcement of the OPAA to permit plaintiff to participate in the
                        Miss Oregon pageant does not violate defendant's right to freely
                        associate.
          Defendant contends that it is an expressive association, group, or membership protected

by the First Amendment.4 Whether a group's expressive association rights are protected by the

constitution requires a three-step analysis: (1) whether defendant is an expressive association;

(2) whether the group's ability to advocate its viewpoints are affected in a significant way by

inclusion of the unwanted person in the group; and (3) whether the application of the state's law

requires the organization to include the unwanted person runs afoul of the group's freedom of

expressive association. Boy Scouts of Am. v. Dale, 530 U.S. 640, 648-56 (2000).

:::

:::

:::


      3 Although defendant may be entitled to its own moral beliefs about transgender women,
Oregon law does not allow it to refer to plaintiff as male in contradiction to Oregon law and
medical science, and plaintiff's status as a woman particularly is relevant to whether plaintiff's
participation in defendant's pageant actually interferes with defendant's asserted constitutional
rights.
      4 Defendant does not argue that it is entitled to protection as an intimate association. See
Bd. of Dir. of Rotary Intl. v. Rotary Club of Duarte, 481 U.S. 537, 545-46 (1987) (associations
must be sufficiently personal or private to warrant constitutional protection as an intimate
association).


                                                                                   SHENOA PAYNE
  Page 17 – MEMORANDUM IN OPPOSITION TO                                           ATTORNEY AT LAW
           DEFENDANT'S MOTION FOR SUMMARY                                     65 SW YAMHILL, SUITE 300
                                                                                 PORTLAND, OR 97204
           JUDGMENT                                                                 (503) 914-2500
                                                                                 www.paynelawpdx.com
        Case 3:19-cv-02048-MO         Document 38        Filed 10/26/20     Page 28 of 55




                       a)     Defendant is not an expressive association, group, or
                              membership entitled to constitutional protection.
                              i)      Defendant's contestants are not an association or group
                                      that regularly gathers for expressive purposes.
       First, defendant is not the type of "association, group, or membership" entitled to First

Amendment protection. A necessary element for application of the First Amendment's

protection for freedom of association is membership within a group. See NAACP v. Button, 371

U.S. 415, 430 (1963); Knox v. Serv. Emp. Intern. Union, 567 U.S. 298, 309 (2012) ("the ability

of like-minded individuals to associate for the purpose of expressing commonly held views may

not be curtailed").

       But the Miss Oregon pageant contestants are not the type of association or group

generally entitled to First Amendment protections. They are not like the Boy Scouts of America,

the Eagles, or the Jaycees. See Wildgrass Oil and Gas Committee v. Colorado, 447 F.Supp.3d

1051, 1067 (D. Colo.), appeal filed, (10th Cir. 2020) ("Almost all expressive association cases

involve groups formed for associational purposes – for example, boy scout troops . . . or religious

organizations . . . ). They are first and foremost individual competitors. They do not regularly

associate with each other for a common purpose. They simply are an aggregation of persons

who pay to compete with one another as individuals. They speak their own various and

individualized messages through their choice of gown and swimsuit, answers to on-stage

questions, and individualized platforms. The contestants simply don't come together for a

common goal or purpose. NAACP by and through Myrtle Beach Branch v. City of Myrtle Beach,

--- F.Supp.3d ---, 2020 WL 4482896, *7 (D.S.C. Aug 4, 2020) (evidence rendered unreasonable

any inference that participants of Bikefest, as an aggregate associate of persons, intended to

express a particular message).

       In fact, the Miss Oregon contestants come together only one time for any purpose other

than for business or commercial purposes (see below), and that purpose is to compete with each



                                                                                  SHENOA PAYNE
  Page 18 – MEMORANDUM IN OPPOSITION TO                                          ATTORNEY AT LAW
           DEFENDANT'S MOTION FOR SUMMARY                                    65 SW YAMHILL, SUITE 300
                                                                                PORTLAND, OR 97204
           JUDGMENT                                                                (503) 914-2500
                                                                                www.paynelawpdx.com
        Case 3:19-cv-02048-MO           Document 38        Filed 10/26/20     Page 29 of 55




other for a title. For many contestants, once the pageant is over, unless they win the pageant and

become a titleholder, they move on and no longer associate at all with USOA. Thus, any

requirement that defendant allow transgender females as contestants would require them merely

to interact with transgender females – not accept them as "members" of any association or group

to which defendant belongs. Telescope Media Group v. Lucero, 936 F.3d 740, 760 (8th Cir.

2019); see also City of Dallas v. Stanglin, 490 U.S. 19, 24-25 (1989) (patrons of dance hall were

not members of any organized association, as they were strangers to one another and the dance

hall admitted all who were willing to pay); NYC C.L.A.S.H., Inc. v. City of New York, 315

F.Supp. 461, 475 (S.D.N.Y. 2004) (smokers challenging municipal bans upon smoking in bars

and restaurants possessed no associational rights because they do not regularly gather in bars

and/or restaurants as an organization of smokers in pursuit of a common goal). Defendant's

contestants simply are not members of a "group" or association and are not entitled to First

Amendment protection as such.

                               ii)     Defendant is a commercial organization.

        There is only "minimal constitutional protection of the freedom of commercial

association." Roberts v. U.S. Jaycees, 468 U.S. 609, 633 (1984) (O'Conner, J., concurring).

Commercial speech – speech intended and used to promote a commercial transaction, is

protected, but a state is free to impose any rational regulation on the commercial transaction

itself. Id. That is
        "the Constitution does not guarantee a right to choose employees, customers,
        suppliers, or those with whom one engages in simple commercial transactions
        without restraint from the State. A shopkeeper has no constitutional right to deal
        with persons of one sex."
Id. Thus, an organization engaged in commercial activity enjoys only minimal constitutional

protection of its "recruitment, training, and solicitation activities." Id. In turn, regulations of

commercial recruitment of new members, customers, or employees is valid if it is rationally



                                                                                     SHENOA PAYNE
  Page 19 – MEMORANDUM IN OPPOSITION TO                                             ATTORNEY AT LAW
           DEFENDANT'S MOTION FOR SUMMARY                                       65 SW YAMHILL, SUITE 300
                                                                                   PORTLAND, OR 97204
           JUDGMENT                                                                   (503) 914-2500
                                                                                   www.paynelawpdx.com
        Case 3:19-cv-02048-MO          Document 38       Filed 10/26/20     Page 30 of 55




related to the government's ends. Id. The Supreme Court has never held that a commercial

enterprise, open to the general public, is an "expressive association" for purposes of First

Amendment protections. State v. Arlene's Flowers, Inc., 193 Wash.2d. 469, 533 (2019), petition

for cert. filed, (No. 19-333).

        Distinguishing between associations that primarily are expressive or primarily

commercial will not always be easy. IDK, Inc., 836 F.2d at 1195. However, an association must

choose its market. Once it enters into the marketplace of commerce in any substantial degree it

"loses the complete control over its membership that it would otherwise enjoy if it confined its

affairs to the marketplace of ideas." Roberts, 468 U.S. at 633 (O'Conner, J., concurring).

        For example, Justice O'Connor in her concurrence in Roberts, explained that the Jaycees'

"[r]ecruitment and selling are commercial activities, even when conducted for training rather

than for profit." Id. at 640. She reasoned that a good deal of what the Jaycees did indisputably

came within the right of association in pursuance of the specific ends of speech.

Notwithstanding, however, it was first and foremost an organization that promoted and practiced

the "art of solicitation and management." Id. at 639. It was in the business of selling

memberships and dedicated a substantial time to recruitment of new members. The organization

encouraged record-breaking performance in selling memberships. Id.

        In IDK, Inc., the Ninth Circuit followed Justice O'Connor's concurrence to determine that

a dating association was not a primarily expressive association, but instead was a commercial
association. 836 F.2d at 1195-96. The court reasoned that unlike publishers, concert promoters,

and cable television franchisers, the escort services did not control the content of expression or

ensure that any expression occurs. They exercised no editorial judgment over the messages

conveyed and did not insist that they convey any. Id.

        In Lloyd Lions Club of Portland v. Int'l Ass'n of Lions Club, 81 Or.App. 151, 154-157,

724 P.2d 887 (1986), the Oregon Court of Appeals considered whether the Lions Club was a


                                                                                   SHENOA PAYNE
  Page 20 – MEMORANDUM IN OPPOSITION TO                                           ATTORNEY AT LAW
           DEFENDANT'S MOTION FOR SUMMARY                                     65 SW YAMHILL, SUITE 300
                                                                                 PORTLAND, OR 97204
           JUDGMENT                                                                 (503) 914-2500
                                                                                 www.paynelawpdx.com
         Case 3:19-cv-02048-MO          Document 38       Filed 10/26/20     Page 31 of 55




"business or commercial enterprise" subject to the OPAA. The Lions Club constantly

encouraged members to solicit and recruit new members, provided membership kits, and

provided awards for successful recruitment. Id. at 154. The court concluded that the Lions Club

was a "business which sells memberships and substantial concomitant business advantages to the

male public throughout the state." Id. at 157.5

         Courts routinely have held that when a party engages in "associational activity" not "for

the advancement of beliefs and ideas" but for "the advancement of his own commercial interests"

the First Amendment will not protect him." In re Primus, 436 U.S. 412, 438 n.32 (1978). Thus,

the profit-seeking motives of a party will take it outside the protection of the First Amendment

when little of its business constitutes protected expression on political, economic, cultural, or

social affairs. Roberts, 468 U.S. at 626.

         Here, defendant is a for-profit business whose primary purpose is to conduct "general

retail sales" of "program book sales" and to promote pageants. Payne Decl. Ex. A at 1-2.

Recruiting, sales, and promotion – defendant's primary activities -- are commercial activities.

Roberts, 468 U.S. at 638 (O'Connor, J., concurring) ("Recruiting and selling are commercial

activities . . . )."

         In order to aid in its profit-earning goals, defendant engaged a promotions director to

heavily recruit new contestants and train its contestants in advertisement sales. Lawson Decl. ¶¶

4-5, 13, 16; Rogers Decl. ¶ 15. Defendant is not selective, Lawson Decl. ¶ 10-11; Rogers Decl. ¶
14, for the very reason that the more Oregon contestants it has, the more royalties and profit it

earns. Smith Decl., Exs. 31 at 1, 32 at 1, 33 at 1. Furthermore, Oregon contestants are required

to sell advertisements, promote the pageant, and recruit new contestants through promotional



    5   Again, as noted above, defendant does not challenge that it is a business or commercial
enterprise subject to the OPAA.


                                                                                   SHENOA PAYNE
  Page 21 – MEMORANDUM IN OPPOSITION TO                                           ATTORNEY AT LAW
           DEFENDANT'S MOTION FOR SUMMARY                                     65 SW YAMHILL, SUITE 300
                                                                                 PORTLAND, OR 97204
           JUDGMENT                                                                 (503) 914-2500
                                                                                 www.paynelawpdx.com
        Case 3:19-cv-02048-MO          Document 38        Filed 10/26/20     Page 32 of 55




events and social media. Rogers Decl. ¶¶ 12-15. Selling advertisements is a significant portion

of a contestant's time leading up to pageant weekend. Lawson Decl. ¶ 13; Rogers Decl. ¶ 12.

       In fact, contestants gather outside of pageant weekend only to further defendant's

commercial purposes – promoting the pageant and improving skills in selling advertisements.

Lawson Decl ¶¶ 16-17; Rogers Decl. ¶ 19. The Miss Oregon contestants hardly can be said to be

associating primarily for expressive purposes when the majority of their limited time gathering is

solely for promotional and fundraising purposes.

       Nonetheless, defendant contends that its corporation associates primarily for expressive

purposes and that, like publishers, concert promoters, and cable television franchisers, it controls

the expressive content of its pageants. First, defendant relies solely on evidence of how it

controls its state titleholders as national contestants for its national pageant. Defendant presents

no evidence that it controls any aspect of the messaging of the Miss Oregon pageant or its

contestants. For that reason alone, defendant's argument fails.

       Second, even if gathering one time a year for expressive purposes could make persons an

association or group, defendant still fails to establish as a matter of law that defendant exercises

any control over their expression. It is the contestants that have ultimate creative choice of their

gowns and swimsuits – defendant does not exercise editorial control over those choices. Rogers

Decl. ¶ 10. Thus, defendant exercises zero editorial judgment or control over the content of the

Oregon contestants' expression – at least not until a contestant actually wins one of the divisions
of the Miss Oregon competition and becomes a contestant for the national competition –

something plaintiff never alleges she would have done.

       In conclusion, because defendant is primarily a commercial organization, defendant is

incorrect that application of the OPAA to defendant infringes on any right of association.

Oregon's regulations of defendant's commercial recruitment of its contestants is valid if it is

rationally related to the state's ends. Roberts, 468 U.S. at 633 (O'Conner, J., concurring).


                                                                                   SHENOA PAYNE
  Page 22 – MEMORANDUM IN OPPOSITION TO                                           ATTORNEY AT LAW
           DEFENDANT'S MOTION FOR SUMMARY                                     65 SW YAMHILL, SUITE 300
                                                                                 PORTLAND, OR 97204
           JUDGMENT                                                                 (503) 914-2500
                                                                                 www.paynelawpdx.com
        Case 3:19-cv-02048-MO          Document 38       Filed 10/26/20     Page 33 of 55




                       b)      Even if defendant is an expressive association, defendant has
                               not demonstrated that plaintiff's participation in its pageant
                               imposes any serious burden on its existing contestants'
                               freedom of expressive association.
       Even if the Miss Oregon pageant could be described as an expressive association, that

does not end the inquiry. Defendant's free association defense still fails because defendant

cannot demonstrate as a matter of law that allowing Ms. Green to compete in the Miss Oregon

pageant "will affect in any significant way the existing member's ability to carry out their various

purposes," Bd. of Dir. of Rotary Intl. v. Rotary Club of Duarte, 481 U.S. 537, 548 (1987).6
       This case is controlled by Roberts. There, the Supreme Court recognized that the Jaycees

had expressive activities worthy of protection, because they had taken "public positions on a

number of diverse issues" and engaged in a variety of "civic, charitable, lobbying fundraising,

and other activities." Nonetheless, the court held that the Jaycees failed to demonstrate that

admitting women imposed any serious burdens on the male members' freedom of expressive

association. Id. at 626. The court rejected the notion that admission of women could violate any

symbolic message created solely by the group's discriminatory membership policy: "Any claim

that admission of women as full voting members will impair a symbolic message conveyed by

the very fact that women are not permitted to vote is attenuated at best." Id.

       The court also explained that the mission of promoting and fostering the growth and

development of young men and developing true friendship and understanding among young men

was not substantially impaired by admitting women. Id. at 612-13. The court reasoned that there
was no basis in the record "for concluding that admission of women as full voting members will



   6    Defendant does not raise a facial challenge to the OPAA. Thus, any argument that
application of the OPAA in this case could require pageants to include men or women who do
not conform to traditional gender stereotypes is irrelevant. This court need only decide whether
including plaintiff in defendant's pageant would significantly burden defendant's contestant's
from carrying out their various purposes.


                                                                                   SHENOA PAYNE
  Page 23 – MEMORANDUM IN OPPOSITION TO                                           ATTORNEY AT LAW
           DEFENDANT'S MOTION FOR SUMMARY                                     65 SW YAMHILL, SUITE 300
                                                                                 PORTLAND, OR 97204
           JUDGMENT                                                                 (503) 914-2500
                                                                                 www.paynelawpdx.com
        Case 3:19-cv-02048-MO          Document 38        Filed 10/26/20     Page 34 of 55




impede the organization's ability to engage in these protected activities or to disseminate its

preferred views." Id. at 627. The Minnesota law required "no change in the Jaycees' creed of

promoting the interests of young men, and it imposed no restrictions on the organization's ability

to exclude individuals with ideologies or philosophies different from those of its existing

members." Id. (emphasis added).

       Similarly, in Bd. of Dir. of Rotary Intl., the Supreme Court held that the California's

Unruh Civil Rights Act requiring the Rotary Club, which was open only to men, to admit women

members did not violate the club's freedom of association under the First Amendment. The

Rotary Club's mission was to "encourage high ethical standards in all vocations and help build

goodwill and peace in the world." Id. at 539. The Court rejected the defendant's argument that

admitting women would affect in any significant way the existing members' ability to carry out

their various purposes – specifically, their basic goals of humanitarian service, high ethical

standards in vocations, good will, and peace. Id. at 548-49.

       The Oregon Court of Appeals, in Lahmann, 202 Or.App. 123, similarly determined that

enforcement of the OPAA to require the Eagles to admit women into its all-male fraternal

organization did not violate the organization's freedom of association under the First

Amendment. The court explained that "application of an antidiscrimination law does not

impermissibly abridge a group's right to expressive association when the expression resides

principally in a membership policy that discriminates based on sex." Id. at 146 (emphasis
added). "Moreover, a preference for male company alone does not amount to a "significant"

burden on a group's expressive association. The Eagles had not demonstrated that enforcement

of the OPAA in requiring the Eagles to accept women would materially interfere with its effort

or goals – "liberty, truth, justice, equality, for home, for country, and for God." Id. at 147. The

court further held that, in any case, "even if the application of the act worked a significant

impairment on the Eagles' association right, the state's compelling interest in remedying gender


                                                                                    SHENOA PAYNE
  Page 24 – MEMORANDUM IN OPPOSITION TO                                            ATTORNEY AT LAW
           DEFENDANT'S MOTION FOR SUMMARY                                      65 SW YAMHILL, SUITE 300
                                                                                  PORTLAND, OR 97204
           JUDGMENT                                                                  (503) 914-2500
                                                                                  www.paynelawpdx.com
        Case 3:19-cv-02048-MO          Document 38        Filed 10/26/20    Page 35 of 55




discrimination by means of the [OPAA] far exceeds any harm to the Eagles' expressive

association." Id. The court therefore held that "a business or commercial enterprise in Oregon

that is otherwise open to the public does not have a constitutional right to discriminate on the

basis of gender, and that, in fact, such discrimination violates the [OPAA]." Id. at 147.

       This case cannot be meaningfully distinguished from Roberts, Bd. of Dir. of Rotary Intl.,

or Lahmann. Defendant's asserted expression resides solely in its discriminatory membership

policy. Furthermore, as in Roberts, where the Jaycees' mission was to promote young men,

defendant simply seeks to promote women.7 And yet here, even more so than in Roberts,

permitting Ms. Green to participate in the Miss Oregon competition certainly requires no change

in that mission and imposes no restrictions on the ability of defendant's contestants to continue

their expressive activities as part of defendant's pageant.

       That is because plaintiff is in fact a woman – legally, biologically, hormonally,

anatomically, and physically. Plaintiff fulfills all the missions and goals of defendant's Miss

Oregon pageant. She also presents in a manner that conforms to traditional female gender

stereotypes. See Green Decl., Ex. E. She has successfully and positively participated in

pageants with similar mission statements as defendant. She seeks to uplift and promote women

and to further defendant's mission as well. Ms. Green desires to participate in pageantry in the

same means and manner as every other woman and for the same reasons as other female

contestants – to gain confidence and to feel beautiful and glamorous.
       The only difference between plaintiff and the other female contestants is that Ms. Green

was assigned an incorrect gender at birth. Defendant simply cannot explain how having been

incorrectly assigned the gender of male at birth, but being a woman in the same manner as every


   7    Defendant attempts to argue that the mission or expression in Roberts was not dependent
on the sex of its members. But the mission statement in Roberts is nearly identical to defendant's
– to promote young men through public civil and social engagements.


                                                                                  SHENOA PAYNE
  Page 25 – MEMORANDUM IN OPPOSITION TO                                          ATTORNEY AT LAW
           DEFENDANT'S MOTION FOR SUMMARY                                    65 SW YAMHILL, SUITE 300
                                                                                PORTLAND, OR 97204
           JUDGMENT                                                                (503) 914-2500
                                                                                www.paynelawpdx.com
        Case 3:19-cv-02048-MO          Document 38        Filed 10/26/20     Page 36 of 55




other contestant, substantially interferes with the other contestant's ability to express themselves

as part of the Miss Oregon pageant. See Rogers Decl. ¶ 29 (as a former contestant and former

runner-up of USOA Ms. Oregon, it is my opinion that transgender women who seek to

participate in the USOA Miss Oregon competition in any division on the same terms and in the

same manner as every other woman does not substantially interfere with the mission and values

of USOA Miss Oregon, but enhances and promotes them").

       Furthermore, there simply is no substantial burden on defendant's existing expression –

defendant can teach or express whatever values or viewpoints it wants. See Dale, 530 U.S. at

649 (test is whether the group's ability to advocate its viewpoints are affected in a significant way

by inclusion of the unwanted person in the group). Instead, defendant is simply prohibited from

using gender identity in defining its eligibility criteria. See New York State Club Ass'n, Inc. v.

City of New York, 487 U.S. 1, 13 (1988) (New York's Human Rights Law did not pose

substantial burden on right of association because association was not prohibited from excluding

individuals who did not share views that the association's members wished to promote; rather,

the law merely prevented association from using race, sex, and other specified characteristics as

a shorthand measure in place of . .. more legitimate criteria for determining membership);

Runyon v. McCrary, 427 U.S. 160, 176 (1976) (no free expression claim when failed to show

that discontinuance of discriminatory admission practices would inhibit in any way the schools'

teaching of any idea or dogma); CompassCare v. Cuomo, --- F.Supp.3d ---, 2020 WL 3035648,
*13 (N.D.N.Y. Jun. 5, 2020) (defendant's free association rights not substantially burdened by

being required to hire employees who actions indicate they do not share defendant's view on

abortion, because defendant not limited on ability to advocate against abortion, contraception, or

other viewpoints related to human sexuality).

       Defendant disagrees and relies on Dale, in which the Supreme Court held that application

of New Jersey's public accommodations law to require the Boy Scouts to retain a gay scout


                                                                                   SHENOA PAYNE
  Page 26 – MEMORANDUM IN OPPOSITION TO                                           ATTORNEY AT LAW
           DEFENDANT'S MOTION FOR SUMMARY                                     65 SW YAMHILL, SUITE 300
                                                                                 PORTLAND, OR 97204
           JUDGMENT                                                                 (503) 914-2500
                                                                                 www.paynelawpdx.com
        Case 3:19-cv-02048-MO          Document 38        Filed 10/26/20     Page 37 of 55




master violated the Boy Scout's expressive association rights. 530 U.S. 640. Dale is

distinguishable. In contrast to Roberts and Lahman, where the association's expression resided

solely in a discriminatory eligibility rule, in Dale, the Boy Scouts presented specific evidence

that it had a central mission of imparting and transmitting the value to its youth that being gay

was immoral and unclean. 530 U.S. at 651. The Scout Oath and Law provided "a positive moral

code for living" that included values of living "morally straight" and "clean" and the Boy Scouts

specifically taught those values to its youth. Id. The Boy Scouts asserted that they teach that

being gay is not morally straight. In fact, they presented specific evidence of an internal position

statement from 1978 regarding an "official position" that the Boy Scouts believed that being gay

and leadership in Scouting was not "appropriate." Id. at 651-52. The Boy Scouts also

promulgated a similar position statement in 1991. Id. at 652. The Boy Scouts also publicly

expressed its views with respect to being gay by its assertions in prior litigation. Id. at 652.

Thus, the court held that accepting an openly gay man as a scout leader would send a message of

acceptance that was contrary to the Boy Scout's long-held central value, and such acceptance

would significantly interfere with the organization's ability to express its message. Id. at 654-66.

       Defendant also relies on Apilado v. N. Am. Gay Amateur Athletic Alliance, 792 F.Supp.2d

1151 (W.D. Wash. 2011). There, plaintiffs, a group of straight athletes, sought to play in a

softball league run by the North American Gay Amateur Athletic Alliance (NAGAA). The court

held that NAGAA had a right to exclude the plaintiffs because including them would negatively
impact NAGAA's expressive activity. There, again, the NAGGA's values were embodied

outside of its discriminatory membership policy. The court expressly found that NAGAA's

mission placed an emphasis on the participation in its league of members of the LGBT

community and helping that community. Id. at 1161. NAGAA distributed a public brochure that

promoted the idea of athletic competition and good physical health in support of the gay

lifestyle." Id. The court explained that it would be difficult for NAGAA to effectively


                                                                                    SHENOA PAYNE
  Page 27 – MEMORANDUM IN OPPOSITION TO                                            ATTORNEY AT LAW
           DEFENDANT'S MOTION FOR SUMMARY                                      65 SW YAMHILL, SUITE 300
                                                                                  PORTLAND, OR 97204
           JUDGMENT                                                                  (503) 914-2500
                                                                                  www.paynelawpdx.com
          Case 3:19-cv-02048-MO         Document 38       Filed 10/26/20     Page 38 of 55




emphasize its vision of gay lifestyle rooted in athleticism, competition and sportsmanship if it

were prohibited from maintaining a gay identity. Id. at 1162. The court also emphasized that

"[t]his does not mean, of course, that any group seeking to discriminate against an entire group

of people can do so by hiding behind the First Amendment." Id.

          Here, unlike the Boy Scouts and NAGAA, defendant has failed to present any evidence

that its asserted expression – that beauty and womanhood is confined to only those who are born

cisgender women – is a central, value or belief other than was is in its discriminatory

membership policy. Defendant makes broad and vague conclusions in its brief that it promotes

only cisgender women in its eligibility rules, contracts, program books, pageant, and social

media, and that everything it does conveys a concept about womanhood. Def. Mtn. at 15-16.8

But defendant does not support its assertions with evidence. Nor can it. Defendant submitted

hundreds of pages of documents, and not one mentions the words "biological" or "cisgender" or

defines the word woman or "womanhood." Not one document makes a statement either privately

or publicly regarding cisgender women or transgender women. Defendant also presents no

evidence that it teaches any values related to cisgender women to its contestants or the public.

          In fact, there are disputed issues of fact as to whether defendant ever conveyed any such

values or that such values were ever understood by its own staff or contestants. Lawson Decl. ¶¶

19-20; Rogers Decl. ¶¶ 20-21. Rather, defendant simply expects this court to give it deference

that by promoting "women," – everyone (including the public, contestants, staff, and volunteers)
– must have necessarily understood that defendant intended to promote only cisgender women

despite defendant's complete silence on the issue.

:::


      8  Defendant later also appears to concede that it has said nothing on the issue, arguing that
it has a right to remain silent regarding the debate over gender identity. Def. Mtn. at 27.



                                                                                   SHENOA PAYNE
  Page 28 – MEMORANDUM IN OPPOSITION TO                                           ATTORNEY AT LAW
           DEFENDANT'S MOTION FOR SUMMARY                                     65 SW YAMHILL, SUITE 300
                                                                                 PORTLAND, OR 97204
           JUDGMENT                                                                 (503) 914-2500
                                                                                 www.paynelawpdx.com
       Case 3:19-cv-02048-MO          Document 38       Filed 10/26/20     Page 39 of 55




       While the court must give deference to defendant's assertions regarding the nature of its

expression, see Dale, 530 U.S. at 685, "such deference has its limits." Hamilton Cnty. Educ.

Assoc. v. Hamilton Cnty. Bd. of Educ., 822 F.3d 831, 841 (6th Cir. 2016); see also Apilado, 792

F.Supp.2d at 1161 (Deference under Dale "not absolute"). "A group claiming infringement of its

right to expressive association may not rely on generalizations to show a burden on its

expression, but rather must support that claim of burden by evidence in the record." Hamilton

Cnty. Educ. Association, 822 F.3d at 841. That is, an expressive association cannot erect a shield

against antidiscrimination laws "simply by asserting that a mere acceptance of a member from a

particular group would impair its message." Dale, 530 U.S. at 653.

       More importantly, this court need not give deference to defendant's assertions when the

record establishes that its conduct contradicts those assertions. Defendant's express mission

contradicts its purported message by stating to the public that that it seeks to "UPLIFT

everyone!" and "inspire each delegate to be the best version of herself." More importantly, at its

2019 USOA Miss Oregon competition, defendant conveyed an opposite message – that it

promotes womanhood and beauty as including the expression and celebration of traditional

femininity by people with male bodies. Defendant published on its Miss Oregon Facebook page

how proud it was to have a drag queen as one of its 2019 judges. That judge attended the

pageant dressed as a woman. Furthermore, defendant's choreographer is an openly gay male

who wears high heels, long painted nails, and feminine jewelry, and who attended the 2019 Miss
Oregon pageant with another drag queen as his guest of honor, who sat next to him during the

pageant.

       Furthermore, defendant contradicts even its more generalized purported message that its

contestants are of "good moral character" who conduct themselves "with dignity, grace, and

good manners." At the 2019 Miss Oregon competition, defendant served alcohol to minors to

the point of intoxication. This embarrassed one of its contestants, whose child accompanied her


                                                                                 SHENOA PAYNE
  Page 29 – MEMORANDUM IN OPPOSITION TO                                         ATTORNEY AT LAW
           DEFENDANT'S MOTION FOR SUMMARY                                   65 SW YAMHILL, SUITE 300
                                                                               PORTLAND, OR 97204
           JUDGMENT                                                               (503) 914-2500
                                                                               www.paynelawpdx.com
        Case 3:19-cv-02048-MO          Document 38       Filed 10/26/20     Page 40 of 55




to the event.

       This court therefore should decline to give deference to defendant's assertions when the

record so clearly demonstrates that defendant has communicated an inclusive – not exclusive –

message regarding beauty and womanhood.

       Finally, the fact that plaintiff is openly transgender does not change the analysis. Not

only would the OPAA cease to protect anyone if individuals were required to remain silent about

their status to gain protection, the question is whether plaintiff's participation as a woman who

complies with traditional female gender stereotypes substantially interferes with other female

contestants' participation in the pageant. The answer simply is – no.

       In conclusion, defendant fails to meet its burden and this Court should deny defendant's

motion for summary judgment on defendant's Freedom of Association affirmative defense.
                  2.   Enforcement of the OPAA to permit plaintiff to participate in
                       defendant's Miss Oregon pageant does not compel defendant to speak
                       in violation of the First Amendment.
       Defendant contends that applying the OPAA to defendant would compel it to speak a

message it disagrees with in violation of the First Amendment. As explained below, defendant's

argument fails.
                       a)      Hurley does not apply when a public accommodation excludes
                               an entire class of individuals regardless of their message.
       In support of its compelled speech argument, defendant relies on Hurley v. Irish-

American Gay, Lesbian & Bisexual Group of Boston, 515 U.S. 557 (1995). In Hurley, the issue
before the Supreme Court was "whether Massachusetts could require private citizens who

organize a parade to include among the marchers a group imparting a message the organizers did

not wish to convey." Id. at 559 (emphasis added). The plaintiffs were a group of LGBT Irish

immigrants who wished to march in the defendant's parade to express a particular message –

pride in their Irish heritage as openly gay, lesbian, and bisexual individuals, to demonstrate that




                                                                                   SHENOA PAYNE
  Page 30 – MEMORANDUM IN OPPOSITION TO                                           ATTORNEY AT LAW
           DEFENDANT'S MOTION FOR SUMMARY                                     65 SW YAMHILL, SUITE 300
                                                                                 PORTLAND, OR 97204
           JUDGMENT                                                                 (503) 914-2500
                                                                                 www.paynelawpdx.com
        Case 3:19-cv-02048-MO          Document 38        Filed 10/26/20     Page 41 of 55




there are such men and women among those who descended, and to express their solidarity with

like individuals who sought to march in the St. Patrick's Day Parade. Id. at 561; 570. They

marched behind a banner with the inscription "Irish American Gay, Lesbian and Bisexual Group

of Boston" and sought to communicate ideas as part of the existing parade. Id. at 570.

       Importantly, the parade owners did not exclude all LGBT persons as a class – in fact

other LGBT individuals were permitted to march as parts of other groups in the parade that did

not have an objectionable message. Id. at 572. Instead, they excluded plaintiffs only on the

basis of their message. The Hurley court was careful to distinguish the right to exclude a group

based on the fact that their message would impinge on the rights of the speaker, in contrast to

excluding a group solely based on status:
              Petitioners disclaim any intent to exclude homosexuals as such, and no
       individual member of GLIB claims to have been excluded from parading as a
       member of any group that the Council has approved to march. Instead, the
       disagreement goes to the admission of GLIB as its own parade unit carrying its
       own banner.
Id. at 572 (emphasis added).

       It was this fact that ultimately constituted compelled speech – that is, that the plaintiff

group "wish[ed] to join with some expressive demonstration of their own." Id. at 573. Because

the defendant parade organizer disagreed with the message that [the plaintiffs] wished to express,

it was beyond Massachusetts's power to control, and violated the parade organizer's free speech

rights. Id. at 574-580.
       Hurley does not apply here. The First Amendment free speech clause protects against

compelling individuals to endorse ideas – not groups of people. See Rumsfeld v. Forum for

Academic and Inst. Rights, Inc., 547 U.S. 47, 63 (2006) (FAIR) (compelled speech violations

result only from the fact that the complaining speaker's own message is affected by the speech it

is forced to accommodate); Jane Doe v. Donald J. Trump, No. 8:20-cv-00858, 2020 WL




                                                                                    SHENOA PAYNE
  Page 31 – MEMORANDUM IN OPPOSITION TO                                            ATTORNEY AT LAW
           DEFENDANT'S MOTION FOR SUMMARY                                      65 SW YAMHILL, SUITE 300
                                                                                  PORTLAND, OR 97204
           JUDGMENT                                                                  (503) 914-2500
                                                                                  www.paynelawpdx.com
        Case 3:19-cv-02048-MO          Document 38        Filed 10/26/20     Page 42 of 55




5492994, *3 (C.D. Cal. Sept 2, 2020) (the protection against compelled speech is only applicable

where the government compels a particular political or ideological message").

       Hurley does not give defendant the ability to exclude an entire class of individuals based

simply on who they are, rather than the content of their message. See Gathright v. City of

Portland, 439 F.3d 573, 578 (9th Cir. 2006) (Hurley does not give unfettered discretion to

exclude class of persons on any (or no) basis and in particular where speaker does not seek to

have speech included or confused with another's); Christian Legal Soc'y Chapter of Univ. of Cal.

v. Kane, No. C 04-04484 JSW, 2006 WL 997217, *6 (May 19, 2006), aff'd, 319 Fed.Appx. 645

(2009), aff'd, 561 U.S. 661 (2010) (it was significant to the Hurly court's analysis that the dispute

did not concern an attempt to exclude participation of all openly gay, lesbian or bisexual

individuals from marching); Brush v. Nib Studio, LC v. City of Phoenix, 448 P.3d 890, 910 (Ariz.

2019) (noting that in Hurley the impact was based on message, not status, and finding First

Amendment violation when refusal to create custom wedding cake for same-sex marriage was

"message-based" and that owners did not refuse serve to customers based only on the customer's

sexual orientation). Cf. Masterpiece Cakeshop Ltd. v. Colorado Civil Rights Com'n, 138 S. Ct.

1719, 1723 (2018) (noting that it might make a difference in a free speech claim if the baker

refused to sell any cake at all rather than refusing to design a special cake with words or images

celebrating a particular message).

       Yet here, that is exactly what defendant has done. Defendant's eligibility requirements
expressly exclude an entire class of people based solely on their status as transgender –

regardless of any message they intend to convey. Rogers Decl., Ex A at 5. This was played out

in the fact that defendant informed plaintiff it would find a pageant she "qualified for" and then

later denied her application, both absent any inquiry into plaintiff's potential platform or

message. Although Ms. Smith contends she looked at Ms. Green's social media before denying

Ms. Green's application, this at most could only have confirmed Ms. Green's status as an openly


                                                                                   SHENOA PAYNE
  Page 32 – MEMORANDUM IN OPPOSITION TO                                           ATTORNEY AT LAW
           DEFENDANT'S MOTION FOR SUMMARY                                     65 SW YAMHILL, SUITE 300
                                                                                 PORTLAND, OR 97204
           JUDGMENT                                                                 (503) 914-2500
                                                                                 www.paynelawpdx.com
        Case 3:19-cv-02048-MO           Document 38       Filed 10/26/20      Page 43 of 55




transgender person (something Ms. Smith already knew from her conversation with Ms. Green),

not any message or platform that Ms. Green intended to express as part of the USOA Miss

Oregon pageant.9

        Defendant also contends that plaintiff's status is a message. However, it belies common

sense that a person's status as gay, black, transgender, Asian, etc. is synonymous with some sort

of message intended to be conveyed by that person. If defendant truly was concerned about its

messaging, defendant would ask all applicants about their proposed platforms or messaging. But

defendant does not. See Rogers Decl. ¶ 7. In fact, defendant doesn't control its Oregon

contestants' platforms at all. Id.10 If defendant wants to limit the messages spoken by its

contestants, it must do so for all contestants, not just its transgender ones. That is, if a cisgender

contestant wanted to use defendant's pageant to speak about the inclusion of transgender women

in pageantry – defendant must also exclude that cisgender contestant based on message – but

defendant does not. Thus, defendant's argument that it cares about its contestants' message is

disingenuous at best – it cares only about the status of who is speaking.

        The Supreme Court repeatedly has rejected the attempt to recharacterize a person's status

as speech or conduct. See Christian Legal Soc. Chapter of Univ. of Cal., Hastings College of

Law v. Martinez, 561 U.S. 661, 689 (2010) ("[Christian Legal Society] contends that it does not

exclude individuals because of sexual orientation, but rather on the basis of a conjunction of



   9     Although Tanice Smith states that she reviewed plaintiff's social media at the time she
rejected plaintiff's application, plaintiff's application was immediately rejected and much of the
social media evidence submitted is dated after plaintiff's application was submitted. Therefore, it
is after-acquired evidence and the court should not consider it.
   10  Even for its national competition, defendant only started requiring that platforms be
approved in August of 2020, after this lawsuit was filed. Smith Decl. ¶¶ 59-61 & Ex. 15.
However, defendant presented no evidence that it made as similar change for its Oregon
competition.


                                                                                    SHENOA PAYNE
  Page 33 – MEMORANDUM IN OPPOSITION TO                                            ATTORNEY AT LAW
           DEFENDANT'S MOTION FOR SUMMARY                                      65 SW YAMHILL, SUITE 300
                                                                                  PORTLAND, OR 97204
           JUDGMENT                                                                  (503) 914-2500
                                                                                  www.paynelawpdx.com
        Case 3:19-cv-02048-MO          Document 38        Filed 10/26/20     Page 44 of 55




conduct and the belief that the conduct is not wrong. Our decisions have declined to distinguish

between status and conduct in this context." (Citation and internal quotation marks omitted.));

Lawrence v. Texas, 539 U.S. 558, 575 (2003) (“When homosexual conduct is made criminal by

the law of the State, that declaration in and of itself is an invitation to subject homosexual

persons to discrimination both in the public and in the private spheres."). A person's protected

status itself is not expression, and defendant's argument fails.

        Klein v. Or. Bureau of Labor and Indus., 289 Or.App. 507, 410 P.3d 1051 (2017),

vacated on other grounds by Masterpiece Cakeshop, 138 S Ct 1719 (2018),11 -- not Hurley –

controls this case. There, under facts similar to this case, the Oregon Court of Appeals held that

application of the OPAA did not compel the defendant to speak another's message in violation of

the First Amendment. In Klein, the defendant, Sweetcakes by Melissa, an Oregon bakery

business, refused to serve a lesbian couple who sought to have a cake made for their same-sex

wedding. Id. at 512. The defendants contended that application of the OPAA to them would

violate their First Amendment free speech rights by compelling them to speak or promote a

message with which they did not agree – that same-sex marriages were worthy of celebration.

Id. at 530. The court rejected that contention, and explained that Hurley did not apply under

such circumstances because, rather than being "forced to decorate a cake with a specific message

requested by a customer that they found offensive or contrary to their beliefs, defendants

"refused to provide their wedding-cake service to [the plaintiffs] altogether." Id. at 539. In turn,
plaintiff's request to be served equally was not a situation where the defendants were asked "to

   11   Klein was vacated in part by Masterpiece Cakeshop, 138 S Ct 1719. That case was a
narrow ruling addressing only the free exercise of religion defense raised by the cakeshop. The
Court expressly declined to reach the free speech defense, apparently due to disagreements
regarding the record. 138 S Ct at 1723; 1740 (Thomas, J., dissenting) (explaining that the Court
did not address the free-speech claim "because it ha[d] some uncertainties about the record").
Thus, the Supreme Court's ruling in Masterpiece Cakeshop does not affect the free speech
analysis in Klein or other cases.


                                                                                    SHENOA PAYNE
  Page 34 – MEMORANDUM IN OPPOSITION TO                                            ATTORNEY AT LAW
           DEFENDANT'S MOTION FOR SUMMARY                                      65 SW YAMHILL, SUITE 300
                                                                                  PORTLAND, OR 97204
           JUDGMENT                                                                  (503) 914-2500
                                                                                  www.paynelawpdx.com
        Case 3:19-cv-02048-MO          Document 38          Filed 10/26/20   Page 45 of 55




articulate, host, or accommodate a specific message that they found offensive." Id.

       Other courts agree that state laws requiring businesses to serve a class of clients equally

do not constitute compelled speech in violation of the First Amendment. In Craig v.

Masterpiece Cakeshop, Inc., 370 P.3d 272 (Col. App. 2015), overruled on other grounds by

Masterpiece Cakeshop, 138 S Ct 1719, a gay couple was denied a cake for their same-sex

wedding by defendant Masterpiece Cakeshop. Masterpiece Cakeshop declined to make them a

cake based on the religious beliefs of its owners. Plaintiffs promptly left the shop "without

discussing . . . any details of their wedding cake." Id. at 276. Plaintiffs alleged that defendants

violated Colorado's Anti-Discrimination Act (CADA). The Colorado's Civil Rights Commission

issued a cease and desist order requiring Masterpiece Cakeshop to take remedial measures, train

staff, and file quarterly compliance reports. Id. at 277.

       Defendant's appealed, arguing that the Commission's order compelled speech in violation

of the First Amendment by requiring it to convey a celebratory message about same-sex

weddings that conflict with its religious beliefs. Id. at 283. The Colorado Court of Appeals

disagreed, holding that the order "merely requires Masterpiece not to discriminate against

potential customers in violation of CADA." Id. The court distinguished Hurley, explaining that

it recognized that
       a wedding cake, in some circumstances, may convey a particularized message
       celebrating same-sex marriage and, in such cases, First Amendment protections
       may be implicated. However, we need not reach this issue. We note . . . that
       [defendants] denied [plaintiffs'] request without any discussion regarding the
       wedding cake's design or any possible written inscriptions.
Id. at 288. The court ultimately concluded that the Commission's order requiring Masterpiece

not to discriminate against potential customers did not force it to engage in compelled expressive

conduct in violation of the First Amendment. Id.

:::




                                                                                   SHENOA PAYNE
  Page 35 – MEMORANDUM IN OPPOSITION TO                                           ATTORNEY AT LAW
           DEFENDANT'S MOTION FOR SUMMARY                                     65 SW YAMHILL, SUITE 300
                                                                                 PORTLAND, OR 97204
           JUDGMENT                                                                 (503) 914-2500
                                                                                 www.paynelawpdx.com
       Case 3:19-cv-02048-MO          Document 38       Filed 10/26/20      Page 46 of 55




       Similarly, in Elane Photography, LLC v. Willock, 309 P.3d 53 (N.M. 2013), the Supreme

Court of New Mexico held that a photography company's free speech rights were not violated by

having to comply with the New Mexico Human Rights Act (NMHRA). In particular, the court

held that requiring a photography company to accept a client who was having a same-sex

wedding did not compel the photography company to speak any message. Id. at 65-66. The

court explained that although New Mexico could not regulate the content of the photographs

themselves, it could mandate that so long as the photography company provides photography

services to the public, New Mexico's discrimination law could require that it perform the same

services for a same-sex couple as it would for an opposite-sex couple. Id. at 66. See also Gifford

v. McCarthy, 137 A.D.3d 30, 41-42 (N.Y. Div. 2016) (state did not compel wedding venue to

speak by requiring it to offer same goods and services to same-sex couples that they offer to

other couples).

       In conclusion, because defendant admittedly and by its express policy excludes

transgender women as a class based on their status and regardless of their message, Hurley does

not apply. For this reason alone, defendant's compelled speech defense fails.
                       b)     The OPAA does not regulate defendant's expressive conduct.
       Because defendant's exclusion is status based – not message-based, this court need not

determine whether defendant's pageant is pure speech or expressive conduct. Either way,

defendant's argument fails. Nonetheless, as explained below, the OPAA is no way regulates the
content of any of defendant's expressive content – rather, the OPAA merely prohibits defendant

from using gender identity as a basis for selecting its contestants. See Boardman v. Inslee, ---

F.3d ---, 2020 WL 6194466, * 14 (9th Cir. Oct 22, 2020) (a facially neutral statute does not

discriminate on the basis of viewpoint merely because it affects some groups more than others).

:::

:::



                                                                                  SHENOA PAYNE
  Page 36 – MEMORANDUM IN OPPOSITION TO                                          ATTORNEY AT LAW
           DEFENDANT'S MOTION FOR SUMMARY                                    65 SW YAMHILL, SUITE 300
                                                                                PORTLAND, OR 97204
           JUDGMENT                                                                (503) 914-2500
                                                                                www.paynelawpdx.com
       Case 3:19-cv-02048-MO          Document 38       Filed 10/26/20     Page 47 of 55




                              i)      Regulating discrimination is conduct-based, not speech.
       Defendant contends that it engages in protected speech because it "celebrates 'natural

born female[s].'" Def Mot. at 22. Although defendant may engage in some expression through

its mission statement of promoting women, the OPAA regulates defendant's conduct in

excluding transgender women is conduct – not the content of defendant's speech.

       Although conduct may constitute symbolic speech, it may do so only if there is a high

likelihood that the speaker's intended message would actually be understood by those receiving

it. Spence v. Washington, 418 U.S. 405, 410 (1974). Simply because defendant's discriminatory

conduct of excluding transgender women is memorialized in an express policy does not

transform it into speech. See FAIR, 547 U.S. at 66 ("If combining speech and conduct were

enough to create expressive conduct, a regulated party could always transform conduct into

"speech" simply by talking about it.").

       If defendant's position were correct, any public accommodation could claim exemption

from the discrimination laws by contending that its discrimination is a "message" – for example,

by "expressing" that its business only serves white people or men. But even though "[i]t is

possible to find some kernel of expression in almost every activity a person undertakes,"

Stanglin, 490 U.S. at 25, the Supreme Court consistently has rejected that invidious

discrimination itself – merely because it is spoken or written – constitutes protected speech. See

FAIR, 547 U.S. at 62 (Congress can prohibit employers from discriminating in hiring on the

basis of race. The fact that this will require an employer to take down a sign reading "White

Applicants Only" hardly means that the law should be analyzed as one regulating the employer's

speech rather than conduct."); Masterpiece Cake Shop, 138 S Ct. at 1728-29 (cautioning that

allowing cake baker to refuse service to all gay persons would in effect allow business owner to

put up signs saying "no goods or services will be sold if they will be used for gay marriages,"

something that would impose a serious stigma on gay persons.").



                                                                                 SHENOA PAYNE
  Page 37 – MEMORANDUM IN OPPOSITION TO                                         ATTORNEY AT LAW
           DEFENDANT'S MOTION FOR SUMMARY                                   65 SW YAMHILL, SUITE 300
                                                                               PORTLAND, OR 97204
           JUDGMENT                                                               (503) 914-2500
                                                                               www.paynelawpdx.com
        Case 3:19-cv-02048-MO          Document 38       Filed 10/26/20     Page 48 of 55




        Here, for the reasons stated above, see Discussion supra Section D(1)(a)(ii), defendant

cannot establish that there is a high likelihood that the public would understand that by

defendant's admitted silence on the meaning of "woman" and gender identity, that its symbolic

message would be understood by others. Thus, absent additional speech from defendant, the

viewing public could not possibly understand defendant's intended message. See FAIR, 547 U.S.

at 66 (The expressive component of the speaker's actions is "not created by the conduct itself, but

by the speech that accompanies it. The fact that such explanatory conduct is necessary is strong

evidence that the conduct as issue here is not so inherently expressive that it warrants

protection.").

        Furthermore, courts consistently have held that the bare preference for one class of

persons over another is not protected activity. In Arlene's Flowers, 193 Wash.2d 469,12 the

Washington Supreme Court held that requiring a floral shop owner to make floral arrangements

for same-sex couples' weddings in compliance with Washington's public accommodations law

did not violate the owner's free speech rights. The court determined that the owner's conduct of

refusing to provide flowers for a wedding to same-sex couples was not an expressive activity,

because it "does not inherently express a message" about that particular wedding. Id. at 513.

Because the act of refusing to provide flowers was not inherently expressive, and did not

constitute expressive activity, the Court held the shop owner's speech rights were not violated.

See also Craig, 370 P.3d at 286 (the act of designing and selling a wedding cake to all customers
free of discrimination does not convey a celebratory message about same-sex weddings likely to

be understood by those who view it.) Compare with Telescope Media Group, 936 F.3d at 747-

51 (finding free speech violation when defendant exercised substantial editorial control and



   12 Arlene Flowers was decided on remand after the United States Supreme Court decided
Masterpiece Cake Shop v. Colorado Civil Rights Com'n, 138 S Ct 1719 (2018).


                                                                                   SHENOA PAYNE
  Page 38 – MEMORANDUM IN OPPOSITION TO                                           ATTORNEY AT LAW
           DEFENDANT'S MOTION FOR SUMMARY                                     65 SW YAMHILL, SUITE 300
                                                                                 PORTLAND, OR 97204
           JUDGMENT                                                                 (503) 914-2500
                                                                                 www.paynelawpdx.com
        Case 3:19-cv-02048-MO           Document 38      Filed 10/26/20     Page 49 of 55




judgment over content of wedding videos, including who the videographer would accept as

clients). In conclusion, by prohibiting discrimination on the basis of gender identity, the OPAA

regulates conduct – not speech.
                                ii)     The OPAA does not regulate any expressive activity of
                                        defendant – but even if it did, such expressive activity is
                                        the contestant's, not defendant's.
        Defendant argues that the OPAA regulates the content of its pageant, which it argues is

pure speech. Defendant asserts that its pageant is a live-entertainment show, group-stage

production, and broadcast event. Def. Mtn. at 22. The OPAA does not regulate the content of

defendant's pageant – it merely prohibits it from refusing to provide its privileges and services on

a discriminatory basis. Nonetheless, even if it did regulate the content of expressive components

of the pageant, for the reasons explained above, see discussion supra Section D(1)(a)(ii),

defendant has failed to demonstrate that it exercises any control over the Oregon contestants'

expressive activity or that it even participates in the contestant's creative process. See Anderson

v. City of Hermosa Beach, 621 F.3d 1051, 1062 (9th Cir. 2010) (tattoos were express activity

even though customer had ultimate control over the design, because there was no dispute that the

tattooist applied his creative talents as well").

        Furthermore, defendant has not demonstrated a nonspeculative possibility that anyone

would understand that the individual contestants' participation equated some sort of endorsement

of any message by defendant. See Klein, 289 Or.App. at 539 (even if the defendant's wedding
cakes were expressive, they did not reflect the defendant's expression, because they were a

collaborative process in which the defendant's artistic execution was subservient to the

customer's wishes and preferences); Craig, 370 P.3d at 286 ("to the extent the public infers from

a Masterpiece wedding cake a message celebrating same-sex marriage, that message is more

likely to be attributed to the customer than to Masterpiece"); Catholic Charities of Sacramento,

Inc. v. Superior Court, 85 P.3d 67, 88 (Cal. 2004) ("For purposes of the free speech clause,



                                                                                  SHENOA PAYNE
  Page 39 – MEMORANDUM IN OPPOSITION TO                                          ATTORNEY AT LAW
           DEFENDANT'S MOTION FOR SUMMARY                                    65 SW YAMHILL, SUITE 300
                                                                                PORTLAND, OR 97204
           JUDGMENT                                                                (503) 914-2500
                                                                                www.paynelawpdx.com
        Case 3:19-cv-02048-MO          Document 38       Filed 10/26/20      Page 50 of 55




simple obedience to a law that does not require one to convey a verbal or symbolic message

cannot reasonably be seen as a statement of support for the law or its purpose."). There are at

least disputed questions of fact that preclude summary judgment as to whether any expression in

the pageant is the individual contestant's expression and not defendant's expression.
                               iii)    Defendant does not make casting decisions in a manner
                                       that affects its "creative content."
       Finally, defendant contends that regulating how it selects its contestants is regulating

speech, but the selection of its contestants is itself protected speech. Def. Mot. at 16-17.
Defendant's argument fails because defendant has failed to meet its burden of establishing as a

matter of law that it selects contestants in a manner that advances an artistic work or creative

content.

       There is no protected right to discriminate in a selection process. In Hishon v. King &

Spalding, 467 U.S. 69, 78 (1984), an employer was accused of discriminating against female

candidates in the selection of partners in its law firm. The employer contended it had a First

Amendment right to select its partners. The Supreme Court disagreed, explaining that "invidious

private discrimination may be characterized as a form of exercising freedom of association

protected by the First Amendment, but it has never been accorded affirmative constitutional

protections." (quoting Norwood v. Harrison, 413 U.S. 455, 469 (1973)). See also Ry. Mail Ass'n

v. Corsi, 326 U.S. 88, 93-94 (1945) (labor union did not have constitutional right to select its

membership in a discriminatory manner and there was "no constitutional basis for the contention
that a state cannot protect workers from exclusion solely on the basis of race, color or creed").

Furthermore, even if a business has some expressive nature to it, that does not give the business

carte blanch to discriminate in its selection process. See Pittsburgh Press Co. v. Pittsburgh

Comm'n on Human Relations, 413 U.S. 376, 385-88, 390-91 (1973) (while the First Amendment

protected the content of articles published by a newspaper, it did not protect the newspaper's




                                                                                   SHENOA PAYNE
  Page 40 – MEMORANDUM IN OPPOSITION TO                                           ATTORNEY AT LAW
           DEFENDANT'S MOTION FOR SUMMARY                                     65 SW YAMHILL, SUITE 300
                                                                                 PORTLAND, OR 97204
           JUDGMENT                                                                 (503) 914-2500
                                                                                 www.paynelawpdx.com
        Case 3:19-cv-02048-MO          Document 38        Filed 10/26/20     Page 51 of 55




facilitation of illegal hiring practices by publishing gender-specific employment advertisements).

        Rather, the First Amendment protects a defendant's selection process only if such

selection "affects the expressive content" of its protected activity. McDermott v. Ampersand

Publ'g, LCC, 593 F.3d 950, 962 (9th Cir. 2010). Cf. Symmonds v. Mahoney, 31 Cal.App.5th

1096, 1106 (2019) (selection of musician in furtherance of free speech because it advanced or

assisted the creation and performance of artistic works); Hunter v. CBS Broad., Inc., 221 Cal.

App. 4th 1510, 1515-16, 1521 (2013) (where broadcasting company exercised substantial control

over selection of on-air news personnel, who were "local celebrities," selection process was in

furtherance of rights of free speech); Claybrooks v. Am. Broad. Cos., Inc., 898 F.Supp.2d 986

(M.D. Tenn. 2012) (defendant ABC had a First Amendment right to make casting decisions that

affected the creative content of its television show "The Bachelor"). Thus, a defendant must

establish through evidence that its discrimination is required in order to preserve the expressive

integrity of its creative content.

        Here, in contrast, there are disputed issues of fact that preclude summary judgment on the

issue of whether defendant exercises creative control over the selection of its contestants. At

most, defendant appears to exercise some enforcement of its eligibility rules. However,

defendant also bends those rules at will and at its convenience. Lawson Decl. ¶ 12; Rogers Decl.

¶ 8. Further, as discussed above, defendant is not selective, but heavily recruits Oregon

contestants in order to further its commercial goals. See discussion supra Section D(1)(A)(ii).
And defendant does not engage in any interview process, audition, video submission, or other

type of application process that could possibly contribute to an exercise of creative control over

the selection of its contestants. Rogers Decl. ¶ 6.

        In conclusion, defendant fails to meet its burden to establish as a matter of law that it

engages in a selection process that affects any creative content. Thus, defendant fails to establish

that applying the OPAA to require it to provide its services to plaintiff, would regulate any


                                                                                    SHENOA PAYNE
  Page 41 – MEMORANDUM IN OPPOSITION TO                                            ATTORNEY AT LAW
           DEFENDANT'S MOTION FOR SUMMARY                                      65 SW YAMHILL, SUITE 300
                                                                                  PORTLAND, OR 97204
           JUDGMENT                                                                  (503) 914-2500
                                                                                  www.paynelawpdx.com
        Case 3:19-cv-02048-MO         Document 38        Filed 10/26/20    Page 52 of 55




protected activity.
       3.      Given the minimal burden on defendant and Oregon's compelling interest in
               protecting the LGBT community from discrimination, the OPAA passes any
               level of scrutiny.

       Plaintiff relies on and specifically incorporates her argument made in opposition to

defendant's Motion to Dismiss regarding the following:
       (1)     The OPAA need only meet "rational-basis" scrutiny;
       (2)     Alternatively, the OPAA survives intermediate scrutiny under the O'Brien test;
       (3)     Alternatively, Oregon has a compelling interest in protecting transgender
               individuals from discrimination in public accommodations.
Pl Mem. Opp. Mtn. Dismiss at 33-44, Dkt 21 (Mar 30, 2020). Plaintiff also relies on and

specifically incorporates herein the Appendix submitted in support of those arguments.

Appendix, Dkt 21-1 (Mar 30, 2020).

       Plaintiff also supplements those arguments with the following:

       •       The Supreme Court recently recognized that even deeply held religious objections

to the LGBTQ community "do not allow business owners and other actors in the economy and in

society to deny protected persons equal access to goods and services under a neutral and

generally applicable public accommodations law." Masterpiece Cake Shop, 138 Sup Ct at 1727.

       •       In addition to the many other protections for transgender individuals, see Pl Opp'n

to Mtn Dismiss at 41-42, in 2019, Oregon's governor issued Executive Order No. 19-08,

prohibiting discrimination in employment on the basis of a person's sexual orientation and
gender identity, and requiring treatment consistent with a person's gender identity, and requiring

access to gender-designated facilities. Executive Order No. 19-08, available at

https://www.oregon.gov/newsroom/Pages/NewsDetail.aspx?newsid=3477.

       •       In regard to defendant's argument that plaintiff can participate in other non-

discriminatory pageants, Ms. Green can no longer participate in Miss America or the MUO,




                                                                                  SHENOA PAYNE
  Page 42 – MEMORANDUM IN OPPOSITION TO                                          ATTORNEY AT LAW
           DEFENDANT'S MOTION FOR SUMMARY                                    65 SW YAMHILL, SUITE 300
                                                                                PORTLAND, OR 97204
           JUDGMENT                                                                (503) 914-2500
                                                                                www.paynelawpdx.com
        Case 3:19-cv-02048-MO          Document 38        Filed 10/26/20     Page 53 of 55




because they have age limits and she no longer qualifies. The majority of mainstream pageants

exclude transgender women, and she therefore primarily is segregated to transgender-only

pageants. Green Decl. ¶ 14. The pageant industry has had segregated pageants for long enough.

Segregation clearly was not the intent of the OPAA.
       4.      Application of the OPAA to defendant will not endanger speakers of all
               viewpoints
       Defendant's argument that the application of the OPAA to defendant would somehow

broadly dismantle diversity in pageantry and other organizations should summarily be rejected.
Defendant itself is advocating for exclusion and segregated systems – not diversity and inclusion.

Furthermore, defendant's as applied challenge requires this Court to focus on whether plaintiff's

participation in defendant's pageant would pose a substantial burden on defendant's expressive

rights – not how the OPAA would apply to every possible legal challenge that is not presented

before this Court.

       Apilado is a good explanation as to why defendant's argument is misleading. NAGAA

was a gay softball league born of the fact that many members of the LGBT community come

from backgrounds where team sports have been environments of ridicule and humiliation. 792

F.Supp.2d at 1163. The exclusivity was in responsive to a particular need based on historical

discrimination, id., and the court expressly found that "given the history of gay exclusion for

sports," that NAGAA believed that "the only way to promote competition for all persons was to

ensure that gay athletes have the same opportunities as straight athletes, is to create an
exclusively gay community with exceptions for a small number of straight players." Id. at 1162.

Importantly, the court also specifically determined that there was no compelling interest in

allowing heterosexuals to join NAGAA's gay softball league. Id. at 1163.

       The OPAA applies equally and makes no distinction based on majority or minority

groups. Public accommodations are prohibited from discriminating on the basis of race or




                                                                                   SHENOA PAYNE
  Page 43 – MEMORANDUM IN OPPOSITION TO                                           ATTORNEY AT LAW
           DEFENDANT'S MOTION FOR SUMMARY                                     65 SW YAMHILL, SUITE 300
                                                                                 PORTLAND, OR 97204
           JUDGMENT                                                                 (503) 914-2500
                                                                                 www.paynelawpdx.com
        Case 3:19-cv-02048-MO          Document 38       Filed 10/26/20     Page 54 of 55




gender, and the law doesn't differentiate based on what that race or gender is. However,

defendant's argument ignores relevant historical discrimination and why certain groups exist.

Like NAGAA, Miss Black America, Miss Gay America, and other marginalized group pageants

were born out of exclusion. Hilary Levey Friedman, Here She Is at 125.

       The Supreme court has recognized that there might be valid reasons to consider protected

classes in order to alleviate or address historic discrimination and segregation. See, e.g., United

Steelworkers of Am., AFL-CIO-CLC v. Weber, 443 US 193, 208 (1979) (voluntary affirmative

action program did not violate Title VII when intended to eliminate a manifest racial imbalance

in traditionally segregated job categories). And in considering whether those purposes would be

substantially burdened, the analysis would fair differently than in this case. Furthermore, as in

NAGAA, it would be difficult to demonstrate a compelling interest in having a straight person

join the Miss Gay pageant, or a white person join the Miss Black America pageant, as such

persons have not suffered the type of historic discrimination in public accommodations that the

state was attempting to remedy through its anti-discrimination laws. In contrast, for the reasons

stated above, transgender women have been the subject of historical discrimination and have

been excluded from the majority of mainstream pageants. There is a compelling governmental

interest in preventing further discrimination in public accommodations, and Oregon has already

recognized a compelling interest in ending discrimination in public accommodations. Lahmann,

202 Or. App. at 147.
       Simply put, this Court's decision to apply the OPAA to require defendant to provide its

benefits and services equally to plaintiff would not impair speech of all kinds and does not have

the broad implications defendant contends.

V.     CONCLUSION

       For the foregoing reasons, plaintiff respectfully requests that the Court deny defendant's

motion for summary judgment


                                                                                   SHENOA PAYNE
  Page 44 – MEMORANDUM IN OPPOSITION TO                                           ATTORNEY AT LAW
           DEFENDANT'S MOTION FOR SUMMARY                                     65 SW YAMHILL, SUITE 300
                                                                                 PORTLAND, OR 97204
           JUDGMENT                                                                 (503) 914-2500
                                                                                 www.paynelawpdx.com
    Case 3:19-cv-02048-MO     Document 38        Filed 10/26/20   Page 55 of 55




   DATED this 26th day of October, 2020.

                                  SHENOA PAYNE ATTORNEY AT LAW PC

                              By: /s/ Shenoa L. Payne
                                 Shenoa L. Payne, OSB No. 084392
                                 65 SW Yamhill, Ste 300
                                 Portland, Oregon 97204
                                 (503) 914-2500
                                 spayne@paynelawpdx.com

                                  Attorney for Plaintiff




                                                                        SHENOA PAYNE
Page 45 – MEMORANDUM IN OPPOSITION TO                                  ATTORNEY AT LAW
         DEFENDANT'S MOTION FOR SUMMARY                            65 SW YAMHILL, SUITE 300
                                                                      PORTLAND, OR 97204
         JUDGMENT                                                        (503) 914-2500
                                                                      www.paynelawpdx.com
